Exhibit 10.1
AGREEMENT OF LIMITED PARTNERSHIP
OF
CoreSite, L.P.
a Delaware limited partnership
 
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),OR
THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE
PARTNERSHIP, THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE
EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.
dated as of September 28, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINED TERMS
    1  
 
       
ARTICLE 2 ORGANIZATIONAL MATTERS
    18  
 
       
Section 2.1 Formation
    18  
Section 2.2 Name
    18  
Section 2.3 Principal Office and Registered Agent; Principal Executive Office
    18  
Section 2.4 Power of Attorney
    19  
Section 2.5 Term
    20  
Section 2.6 Limited Partner Interests Are Securities
    20  
Section 2.7 Initial Partners
    20  
 
       
ARTICLE 3 PURPOSE
    20  
 
       
Section 3.1 Purpose and Business
    20  
Section 3.2 Powers
    21  
Section 3.3 Partnership Only for Purposes Specified
    21  
Section 3.4 Representations and Warranties by the Partners
    21  
 
       
ARTICLE 4 CAPITAL CONTRIBUTIONS
    23  
 
       
Section 4.1 Capital Contributions of the Partners
    23  
Section 4.2 Issuances of Additional Partnership Interests
    23  
Section 4.3 Additional Funds and Capital Contributions
    25  
Section 4.4 Stock Option Plans
    26  
Section 4.5 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan
    27  
Section 4.6 No Interest; No Return
    28  
Section 4.7 Conversion or Redemption of Capital Shares
    28  
Section 4.8 Other Contribution Provisions
    28  
 
       
ARTICLE 5 DISTRIBUTIONS
    28  
 
       
Section 5.1 Requirement and Characterization of Distributions
    28  
Section 5.2 Distributions in Kind
    29  
Section 5.3 Amounts Withheld
    29  
Section 5.4 Distributions upon Liquidation
    29  
Section 5.5 Distributions to Reflect Additional Partnership Units
    29  
Section 5.6 Restricted Distributions
    30  
 
       
ARTICLE 6 ALLOCATIONS
    30  
 
       
Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss
    30  
Section 6.2 General Allocations
    30  
Section 6.3 Additional Allocation Provisions
    31  

i



--------------------------------------------------------------------------------



 



              Page  
Section 6.4 Regulatory Allocation Provisions
    31  
Section 6.5 Tax Allocations
    34  
 
       
ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS
    34  
 
       
Section 7.1 Management
    34  
Section 7.2 Certificate of Limited Partnership
    38  
Section 7.3 Restrictions on General Partner’s Authority
    39  
Section 7.4 Reimbursement of the General Partner
    41  
Section 7.5 Outside Activities of the General Partner
    42  
Section 7.6 Transactions with Affiliates
    43  
Section 7.7 Indemnification
    44  
Section 7.8 Liability of the General Partner
    46  
Section 7.9 Other Matters Concerning the General Partner
    48  
Section 7.10 Title to Partnership Assets
    49  
Section 7.11 Reliance by Third Parties
    49  
 
       
ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
    49  
 
       
Section 8.1 Limitation of Liability
    49  
Section 8.2 Management of Business
    49  
Section 8.3 Outside Activities of Limited Partners
    50  
Section 8.4 Return of Capital
    50  
Section 8.5 Rights of Limited Partners Relating to the Partnership
    50  
Section 8.6 Partnership Right to Call Limited Partner Interests
    51  
Section 8.7 Board Nomination Rights
    51  
 
       
ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS
    54  
 
       
Section 9.1 Records and Accounting
    54  
Section 9.2 Partnership Year
    54  
Section 9.3 Reports
    54  
 
       
ARTICLE 10 TAX MATTERS
    55  
 
       
Section 10.1 Preparation of Tax Returns
    55  
Section 10.2 Tax Elections
    55  
Section 10.3 Tax Matters Partner
    55  
Section 10.4 Withholding
    56  
Section 10.5 Organizational Expenses
    57  
 
       
ARTICLE 11 PARTNER TRANSFERS AND WITHDRAWALS
    57  
 
       
Section 11.1 General Limitation on Transfer
    57  
Section 11.2 Transfer of General Partner’s Partnership Interest
    57  
Section 11.3 Limited Partners’ Rights to Transfer
    59  
Section 11.4 Admission of Substituted Limited Partners
    62  
Section 11.5 Assignees
    62  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 11.6 General Provisions
    63  
 
       
ARTICLE 12 ADMISSION OF PARTNERS
    63  
 
       
Section 12.1 Admission of Successor General Partner
    63  
Section 12.2 Admission of Additional Limited Partners
    64  
Section 12.3 Amendment of Agreement and Certificate of Limited Partnership
    65  
Section 12.4 Admission
    65  
 
       
ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION
    65  
 
       
Section 13.1 Dissolution
    65  
Section 13.2 Winding Up
    66  
Section 13.3 Deemed Contribution and Distribution
    67  
Section 13.4 Rights of Holders
    68  
Section 13.5 Notice of Dissolution
    68  
Section 13.6 Cancellation of Certificate of Limited Partnership
    68  
Section 13.7 Reasonable Time for Winding-Up
    68  
 
       
ARTICLE 14 PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS
    68  
 
       
Section 14.1 Procedures for Actions and Consents of Partners
    68  
Section 14.2 Amendments
    68  
Section 14.3 Actions and Consents of the Partners
    69  
 
       
ARTICLE 15 GENERAL PROVISIONS
    70  
 
       
Section 15.1 Redemption Rights of Qualifying Parties
    70  
Section 15.2 Addresses and Notice
    77  
Section 15.3 Titles and Captions
    77  
Section 15.4 Pronouns and Plurals
    77  
Section 15.5 Further Action
    77  
Section 15.6 Binding Effect
    77  
Section 15.7 Waiver
    77  
Section 15.8 Counterparts
    78  
Section 15.9 Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial
    78  
Section 15.10 Entire Agreement
    78  
Section 15.11 Invalidity of Provisions
    79  
Section 15.12 Limitation to Preserve REIT Status
    79  
Section 15.13 No Partition
    80  
Section 15.14 No Third-Party Rights Created Hereby
    80  
Section 15.15 No Rights as Stockholders
    80  

iii



--------------------------------------------------------------------------------



 



Exhibits List

         
Exhibit A PARTNERS AND PARTNERSHIP UNITS
    A-1    
Exhibit B EXAMPLES REGARDING ADJUSTMENT FACTOR
    B-1    
Exhibit C NOTICE OF REDEMPTION
    C-1    
Exhibit D FORM OF PARTNERSHIP UNIT CERTIFICATE
    D-1  

iv



--------------------------------------------------------------------------------



 



AGREEMENT OF LIMITED PARTNERSHIP
OF CoreSite, L.P.
     THIS AGREEMENT OF LIMITED PARTNERSHIP OF CoreSite, L.P., dated as of
September 28, 2010, is made and entered into by and among CoreSite Realty
Corporation, a Maryland corporation, as the General Partner and the Persons
whose names are set forth on Exhibit A attached hereto, as limited partners, and
any Additional Limited Partner that is admitted from time to time to the
Partnership and listed on Exhibit A attached hereto.
     WHEREAS, a Certificate of Limited Partnership of the Partnership was filed
with the Secretary of State of the State of Delaware on May 4, 2010 (the
“Formation Date”), with CoreSite Realty Corporation as the initial general
partner; and
     WHEREAS, the General Partner now desires to admit the Persons whose names
are set forth on Exhibit A attached hereto as limited partners of the
Partnership by entering into this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE 1
DEFINED TERMS
     The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement:
     “Act” means the means the Delaware Revised Uniform Limited Partnership Act
and any successor statute, as amended from time to time, and any successor to
such statute.
     “Actions” has the meaning set forth in Section 7.7 hereof.
     “Additional Funds” has the meaning set forth in Section 4.3.A hereof.
     “Additional Limited Partner” means a Person who is admitted to the
Partnership as a limited partner pursuant to the Act and Section 4.2 and
Section 12.2 hereof and who is shown as such on the books and records of the
Partnership.
     “Adjusted Capital Account” means, with respect to any Partner, the balance
in such Partner’s Capital Account as of the end of the relevant Partnership Year
or other applicable period, after giving effect to the following adjustments:

 



--------------------------------------------------------------------------------



 



     (i) increase such Capital Account by any amounts that such Partner is
obligated to restore pursuant to this Agreement upon liquidation of such
Partner’s Partnership Interest or that such Person is deemed to be obligated to
restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentence of each of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
     (ii) decrease such Capital Account by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
     The foregoing definition of “Adjusted Capital Account” is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
     “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year or other applicable period.
     “Adjustment Factor” means 1.0; provided, however, that in the event that:
     (i) the General Partner (a) declares or pays a dividend on its outstanding
REIT Shares wholly or partly in REIT Shares or makes a distribution to all
holders of its outstanding REIT Shares wholly or partly in REIT Shares,
(b) splits or subdivides its outstanding REIT Shares or (c) effects a reverse
stock split or otherwise combines its outstanding REIT Shares into a smaller
number of REIT Shares, the Adjustment Factor shall be adjusted by multiplying
the Adjustment Factor previously in effect by a fraction, (i) the numerator of
which shall be the number of REIT Shares issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination (assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;
     (ii) the General Partner distributes any rights, options or warrants to all
holders of its REIT Shares to subscribe for or to purchase or to otherwise
acquire REIT Shares, or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares (other than REIT Shares issuable
pursuant to a Qualified DRIP/COPP), at a price per share less than the Value of
a REIT Share on the record date for such distribution (each a “Distributed
Right”), then, as of the distribution date of such Distributed Rights or, if
later, the time such Distributed Rights become exercisable, the Adjustment
Factor shall be adjusted by multiplying the Adjustment Factor previously in
effect by a fraction (a) the numerator of which shall be the number of REIT
Shares issued and outstanding on the record date (or, if later, the date such
Distributed Rights become exercisable) plus the maximum number of REIT Shares
purchasable under such Distributed Rights and (b) the denominator of which shall
be the number of REIT Shares issued and outstanding on the record date (or, if
later, the date such Distributed Rights become exercisable) plus a fraction
(1) the numerator of which is the maximum number

2



--------------------------------------------------------------------------------



 



of REIT Shares purchasable under such Distributed Rights times the minimum
purchase price per REIT Share under such Distributed Rights and (2) the
denominator of which is the Value of a REIT Share as of the record date (or, if
later, the date such Distributed Rights become exercisable); provided, however,
that, if any such Distributed Rights expire or become no longer exercisable or
are modified or exercised and less than the maximum number of REIT shares are
purchasable under such Distributed Rights, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, or the time such Distributed Right became exercisable, as the case may
be, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; and
     (iii) the General Partner shall, by dividend or otherwise, distribute to
all holders of its REIT Shares evidences of its indebtedness or assets
(including securities, but excluding any dividend or distribution referred to in
subsection (i) or (ii) above), which evidences of indebtedness or assets relate
to assets not received by the General Partner pursuant to a pro rata
distribution by the Partnership, then the Adjustment Factor shall be adjusted to
equal the amount determined by multiplying the Adjustment Factor in effect
immediately prior to the close of business as of the record date by a fraction
(a) the numerator of which shall be such Value of a REIT Share as of the record
date for such dividend or distribution and (b) the denominator of which shall be
the Value of a REIT Share as of the record date less the then fair market value
(as determined by the General Partner, whose determination shall be conclusive)
of the portion of the evidences of indebtedness or assets so distributed
applicable to one REIT Share.
     Notwithstanding the foregoing, no adjustments to the Adjustment Factor will
be made for any class or series of Partnership Interests to the extent that the
Partnership makes or effects any distribution or payment to all of the Partners
holding Partnership Interests of such class or series correlative to the
distribution or payment set forth in the preceding clauses, or effects any split
or reverse split in respect of the Partnership Interests of such class or series
correlative to the distribution or payment set forth in the preceding clauses.
Any adjustments to the Adjustment Factor shall become effective immediately
after such event, retroactive to the record date, if any, for such event. For
illustrative purposes, examples of adjustments to the Adjustment Factor are set
forth on Exhibit B attached hereto.
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling or controlled by or under common control with such
Person. For the purposes of this definition, “control” when used with respect to
any Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
     “Agreement” means this Agreement of Limited Partnership of CoreSite, L.P.,
as now or hereafter amended, restated, modified, supplemented or replaced.
     “Applicable Percentage” has the meaning set forth in Section 15.1.B hereof.
     “Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner. Such opinion may be in the form of an opinion by such
independent third party that the value for such

3



--------------------------------------------------------------------------------



 



property or asset as set by the General Partner is fair, from a financial point
of view, to the Partnership.
     “Assignee” means a Person to whom a Partnership Interest has been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.
     “Available Cash” means, with respect to any period for which such
calculation is being made, such amount as the Board of Directors determines in
its sole discretion, on behalf of the General Partner, to be available for
distributions.
     “Beneficial Ownership of Common Interest” means, as of a particular time,
the fraction, expressed as a percentage, the numerator of which is the aggregate
number of REIT Shares beneficially owned by any of the Carlyle Limited Partners,
and the denominator of which is the total number of REIT Shares then
outstanding, in each case, calculated without giving effect to the potential
exercise of any options, warrants, or rights to acquire REIT Shares or
securities convertible into REIT Shares, except that it shall be calculated by
assuming that all of the Common Units then held by the Carlyle Limited Partners
had been redeemed under Section 15.1, that the Specified Redemption Date had
occurred, the Partnership had paid such Redemption entirely in REIT Shares
applying the Adjustment Factor in effect at such time and that the Carlyle
Limited Partners continued to hold all of such REIT Shares and calculated as if
such Redemption in full were possible even if some event or circumstance would
not have then permitted such Redemption in full to have occurred under Section
15.1 (such as the particular time being prior to the end of the Twelve-Month
Period or if such Redemption in full would have caused the Ownership Limit to be
exceeded or some other condition were not obtained) .
     “Board of Directors” means the Board of Directors of the General Partner.
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in Denver, Colorado are authorized by law to close.

4



--------------------------------------------------------------------------------



 



     “Capital Account” means, with respect to any Partner, the capital account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:
     (i) To each Partner’s Capital Account, there shall be added such Partner’s
Capital Contributions, such Partner’s distributive share of Net Income and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3 or 6.4 hereof, and the amount of any Partnership liabilities assumed
by such Partner or that are secured by any property distributed to such Partner.
     (ii) From each Partner’s Capital Account, there shall be subtracted the
amount of cash and the Gross Asset Value of any Partnership property distributed
to such Partner pursuant to any provision of this Agreement, such Partner’s
distributive share of Net Losses and any items in the nature of expenses or
losses that are specially allocated pursuant to Section 6.3 or 6.4 hereof, and
the amount of any liabilities of such Partner assumed by the Partnership or that
are secured by any property contributed by such Partner to the Partnership
(except to the extent already reflected in the amount of such Partner’s Capital
Contribution).
     (iii) In the event any interest in the Partnership is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent that it relates to the
Transferred interest.
     (iv) In determining the amount of any liability for purposes of subsections
(i) and (ii) hereof, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and Regulations.
     (v) The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations promulgated under Section 704
of the Code, and shall be interpreted and applied in a manner consistent with
such Regulations. If the General Partner determines in good faith that it is
necessary or prudent to modify the manner in which the Capital Accounts are
maintained in order to comply with such Regulations, the General Partner shall
make such modification, provided that such modification is not likely to have
any material effect on the amounts distributable to any Partner pursuant to
Article 13 hereof upon the dissolution of the Partnership. The General Partner
may, in its sole discretion, (a) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q) and (b) make any appropriate

5



--------------------------------------------------------------------------------



 



modifications in the event that unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.
     “Capital Contribution” means, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any Contributed Property that such
Partner contributes or is deemed to contribute pursuant to Article 4 hereof.
     “Capital Share” means a share of any class or series of stock of the
General Partner now or hereafter authorized other than a REIT Share.
     “Carlyle Group” means TC Group L.L.C. and certain of its Affiliates that
collectively do business as, The Carlyle Group (in each case, including
successors or successors in interest thereto).
     “Carlyle Limited Partners” means, collectively, each Limited Partner that
is an Affiliate of The Carlyle Group. For purposes of this definition, (i) any
partnership, limited partnership or limited liability company of which The
Carlyle Group or any of its Affiliates is the general partner, managing member
or manager, or for which it manages the investments of, will be deemed an
Affiliate of The Carlyle Group and (ii) none of the General Partner, any
Subsidiary of the General Partner, the Partnership or any Subsidiary of the
Partnership will be deemed an Affiliate of The Carlyle Group.
     “Carlyle Nominating Limited Partners” means, except as set forth below,
collectively, each Limited Partner that is an Affiliate of The Carlyle Group.
For purposes of this definition, (i) any partnership, limited partnership or
limited liability company of which The Carlyle Group or any of its Affiliates is
the general partner, managing member or manager, or for which it manages the
investments of, will be deemed an Affiliate of The Carlyle Group, (ii) none of
the General Partner, any Subsidiary of the General Partner, the Partnership or
any Subsidiary of the Partnership will be deemed an Affiliate of The Carlyle
Group and (iii) none of Carlyle Realty Partners III, L.P. or any partnership
affiliated with Carlyle Realty Partners III, L.P. that collectively comprise the
Carlyle Realty Partners III fund, or any Subsidiary of Carlyle Realty Partners
III, L.P. or such other partnerships that collectively comprise the Carlyle
Realty Partners III fund will be deemed an Affiliate of The Carlyle Group.
     “Carlyle Nominees” means (i) such persons as are designated as nominees to
the Board of Directors by a Majority in Interest of the Carlyle Nominating
Limited Partners in accordance with Section 8.7.A and (ii) such persons
designated to fill a vacancy on the Board of Directors pursuant to
Section 8.7.C.
     “Cash Amount” means an amount of cash equal to the product of (i) the Value
of a REIT Share and (ii) the REIT Shares Amount determined as of the applicable
Valuation Date.
     “Certificate” means the Certificate of Limited Partnership of the
Partnership filed with the Secretary of State, as amended from time to time.
     “Charity” means an entity described in Section 501(c)(3) of the Code.
     “Charter” means the charter of the General Partner, within the meaning of
Section 1-101(e) of the Maryland General Corporation Law as amended from time to
time.
     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time or any successor statute thereto, as interpreted by the
applicable Regulations thereunder. Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.
     “Common Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2 hereof, but
does not include any Preferred Unit or any other Partnership Unit specified in a
Partnership Unit Designation as being other than a Common Unit; provided,
however, that the General Partner Interest and the Limited Partner Interests
shall have the differences in rights and privileges as specified in this
Agreement.
     “Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof.
     “Consent of the General Partner” means the Consent of the sole General
Partner, which Consent, except as otherwise specifically required by this
Agreement, may be obtained prior to or after the taking of any action for which
it is required by this Agreement and, except as otherwise provided in this
Agreement, may be given or withheld by the General Partner in its sole and
absolute discretion.
     “Consent of the Limited Partners” means the Consent of a Majority in
Interest of the Common Limited Partners, unless there is another class of
Partnership Units outstanding that are Limited Partner Interests, in which case
the “Consent of the Limited Partners” shall also require the additional Consent
of the Limited Partners of each class of Partnership Units to the extent the
consent of such class is required in the Partnership Unit Designation of such
class; and which Consent shall be

6



--------------------------------------------------------------------------------



 



obtained prior to the taking of any action for which it is required by this
Agreement and, except as otherwise provided in this Agreement, may be given or
withheld by each Limited Partner in its sole and absolute discretion.
     “Consent of the Partners” means the Consent of a Majority in Interest of
the Common Partners; unless there is a class of Partnership Units outstanding
other than Common Units, in which case the “Consent of the Partners” shall also
require any additional Consent of the Partners holding such class of Partnership
Units to the extent required in the Partnership Unit Designation of such class;
and which Consent shall be obtained prior to the taking of any action for which
it is required by this Agreement and, except as otherwise provided in this
Agreement, may be given or withheld by each Partner in its sole and absolute
discretion.
     “Contributed Property” means each Property or other asset, in such form as
may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or deemed contributed by the Partnership to a
“new” partnership pursuant to Code Section 708).
     “Controlled Entity” means, as to any Partner, (a) any corporation more than
fifty percent (50%) of the outstanding voting stock of which is owned by such
Partner, such Partner’s Family Members, other Controlled Entities of such
Partner or any of their respective Affiliates, (b) any trustee where such
Partnership Interests will be held in trust where the sole beneficiaries are
such Partner, such Partner’s Family Members, other Controlled Entities of such
Partner, or any of their respective Affiliates or Charities, (c) any partnership
of which such Partner, such Partner’s Family Members, other Controlled Entities
of such Partner or any of their respective Affiliates are the managing or
general partners, (d) any limited liability company of which such Partner, such
Partner’s Family Members, other Controlled Entities of such Partner or any of
their respective Affiliates are the managers and (e) any investment fund whose
investment manager is an Affiliate of the investment manager of such Partner or
an Affiliate of such Partner, or any entity controlled by such an investment
fund or whose investments are directed by such an investment manager.
     “Cut-Off Date” means the tenth (10th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
     “Debt” means, as to any Person, as of any date of determination: (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.
     “Delaware Courts” has the meaning set forth in Section 15.9.B hereof.
     “Delayed Purchase Note” has the meaning set forth in Section 11.3.B.
hereof.
     “Depreciation” means, for each Partnership Year or other applicable period,
an amount equal to the federal income tax depreciation, amortization or other
cost recovery deduction

7



--------------------------------------------------------------------------------



 



allowable with respect to an asset for such year or other period, except that if
the Gross Asset Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such year or other period, Depreciation
shall be an amount that bears the same ratio to such beginning Gross Asset Value
as the federal income tax depreciation, amortization or other cost recovery
deduction for such year or other period bears to such beginning adjusted tax
basis; provided, however, that if the federal income tax depreciation,
amortization or other cost recovery deduction for such year or other period is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the General Partner.
     “Disregarded Entity” means, with respect to any Person, (i) any “qualified
REIT subsidiary” (within the meaning of Code Section 856(i)(2)) of such Person,
(ii) any entity treated as a disregarded entity for federal income tax purposes
with respect to such Person, or (iii) any grantor trust if the sole owner of the
assets of such trust for federal income tax purposes is such Person.
     “Distributed Right” has the meaning set forth in the definition of
“Adjustment Factor.”
     “Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Partnership or the General Partner.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor statute thereto, and the rules and regulations of the SEC
promulgated thereunder.
     “Excess Units” means Common Units which have been tendered for Redemption
to the extent the issuance of REIT Shares in exchange for such units would
violate the restrictions on ownership or transfer of the REIT Shares set forth
in the Charter, after giving effect to any waivers or modifications of such
restrictions by the Board of Directors.
     “Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by genetic relationship or by adoption
or step-descendants by marriage), brothers and sisters, nieces and nephews,
cousins or their respective ancestors or descendants (whether by genetic
relationship or by adoption or step-descendants by marriage).
     “Funding Debt” means any Debt incurred by or on behalf of the General
Partner for the purpose of providing funds to the Partnership.
     “General Partner” means CoreSite Realty Corporation and its successors and
assigns as a general partner of the Partnership, in each case, that is admitted
from time to time to the Partnership as a general partner pursuant to the Act
and this Agreement and is listed as a general partner on Exhibit A, as such
Exhibit A may be amended from time to time, in such Person’s capacity as a
general partner of the Partnership.
     “General Partner Interest” means the entire Partnership Interest held by a
General Partner hereof, which Partnership Interest may be expressed as a number
of Common Units, Preferred Units or any other Partnership Units.
     “Gross Asset Value” means, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:

8



--------------------------------------------------------------------------------



 



     (a) The initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset on the date
of contribution, as determined by the General Partner and agreed to by the
contributing Person.
     (b) The Gross Asset Values of all Partnership assets immediately prior to
the occurrence of any event described in the following clauses (i) through
(iv) and at the time of occurrence of an event described in the following clause
(v) shall be adjusted to equal their respective gross fair market values, as
determined by the General Partner using such reasonable method of valuation as
it may adopt:
     (i) the acquisition of an additional interest in the Partnership (other
than in connection with the execution of this Agreement but including, without
limitation, acquisitions pursuant to Section 4.2 hereof or contributions or
deemed contributions by the General Partner pursuant to Section 4.2 hereof) by a
new or existing Partner in exchange for more than a de minimis Capital
Contribution, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;
     (ii) the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership property as consideration for an interest in the
Partnership if the General Partner reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;
     (iii) the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);
     (iv) the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner of the Partnership, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership; and
     (v) at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.
     (c) The Gross Asset Value of any Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution,
as determined by the distributee and the General Partner; provided, however,
that if the distributee is the General Partner or if the distributee and the
General Partner cannot agree on such a determination, such gross fair market
value shall be determined by Appraisal.

9



--------------------------------------------------------------------------------



 



     (d) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).
     (e) If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subsection (a), subsection (b) or subsection (d) above,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Losses.
     “Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended.
     “Holder” means either (a) a Partner or (b) an Assignee owning a Partnership
Interest.
     “Incapacity” or “Incapacitated” means: (i) as to any Partner who is an
individual, death or entry by a court of competent jurisdiction adjudicating
such Partner incompetent to manage his or her person or his or her estate;
(ii) as to any Partner that is a corporation or limited liability company, the
filing of a certificate of dissolution, or its equivalent, for the corporation
or the revocation of its charter; (iii) as to any Partner that is a partnership,
the dissolution and commencement of winding up of the partnership; (iv) as to
any Partner that is an estate, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust that is a
Partner in such capacity as a trustee, the termination of the trust; or (vi) as
to any Partner, the bankruptcy, insolvency of such Partner or the appointment of
a trustee, receiver, fiduciary, custodian or other agent over the assets of such
Partner that include such Partner’s interests in the Partnership.
     “Indemnitee” means (i) any Person made, or threatened to be made, a party
to a proceeding by reason of its status as (a) the General Partner or as a
Limited Partner or (b) a director of the General Partner or any Limited Partner
or an officer of the Partnership or the General Partner or any Limited Partner
and (ii) such other Persons (including Affiliates or employees of the General
Partner, any Limited Partner or the Partnership) as the General Partner may
designate from time to time (whether before or after the event giving rise to
potential liability), in its sole and absolute discretion.
     “IRS” means the United States Internal Revenue Service.
     “Limited Partner” means any Person that is admitted from time to time to
the Partnership as a limited partner pursuant to the Act and this Agreement and
is listed as a limited partner on Exhibit A attached hereto, as such Exhibit A
may be amended from time to time, including any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a limited partner of
the Partnership. For purposes of the Act, all classes of Limited Partners shall
vote as a single class or group of limited partners on any matter requiring a
vote of the Limited Partners unless the Partnership Unit Designation with
respect to any class of any Partnership Interests hereafter created expressly
states that such class of Partnership Interests is entitled to vote as a
separate class or group with respect to such matter.

10



--------------------------------------------------------------------------------



 



     “Limited Partner Interest” means a Partnership Interest of a Limited
Partner in the Partnership representing a fractional part of the Partnership
Interests of all Limited Partners and includes any and all benefits to which the
holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. A Limited Partner Interest may be expressed as
a number of Common Units, Preferred Units or other Partnership Units.
     “Liquidating Event” has the meaning set forth in Section 13.1 hereof.
     “Liquidator” has the meaning set forth in Section 13.2.A hereof.
     “Majority in Interest of the Carlyle Nominating Limited Partners” means
Carlyle Nominating Limited Partners holding in the aggregate Percentage
Interests in Common Units that are greater than fifty percent (50%) of the
aggregate Percentage Interests in Common Units held by all such Carlyle
Nominating Limited Partners entitled to Consent to or withhold Consent from a
proposed action.
     “Majority in Interest of the Common Limited Partners” means Limited
Partners (other than any Limited Partner who is also the General Partner or any
Subsidiary of the General Partner) holding in the aggregate Percentage Interests
that are greater than fifty percent (50%) of the aggregate Percentage Interests
of all Common Units (excluding Common Units held by the General Partner or any
Subsidiary of the General Partner).
     “Majority in Interest of the Common Partners” means Partners holding in the
aggregate Percentage Interests that are greater than fifty percent (50%) of the
aggregate Percentage Interests of all Common Units (including, without
limitation, Common Units held by the General Partner or any Subsidiary of the
General Partner); provided that, if the holders of REIT Shares of the General
Partner voted in respect of the approval of a Termination Transaction, the
General Partner shall vote its Common Units in the same proportion of favorable
votes, unfavorable votes, abstentions, or failure to cast votes as the holders
of REIT Shares so voted, abstained or failed to vote in the corresponding
matter.
     “Market Price” has the meaning set forth in the definition of “Value.”
     “Net Income” or “Net Loss” means, for each Partnership Year or other
applicable period, an amount equal to the Partnership’s taxable income or loss
for such year or other applicable period, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:
     (a) Any income of the Partnership that is exempt from federal income tax
and not otherwise taken into account in computing Net Income (or Net Loss)
pursuant to this definition of “Net Income” or “Net Loss” shall be added to (or
subtracted from, as the case may be) such taxable income (or loss);
     (b) Any expenditure of the Partnership described in Code
Section 705(a)(2)(B) or treated as a Code Section 705(a)(2)(B) expenditure
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in

11



--------------------------------------------------------------------------------



 



computing Net Income (or Net Loss) pursuant to this definition of “Net Income”
or “Net Loss,” shall be subtracted from (or added to, as the case may be) such
taxable income (or loss);
     (c) In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) or subsection (c) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;
     (d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
     (e) In lieu of the depreciation, amortization and other cost recovery
deductions that would otherwise be taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such
Partnership Year or other applicable period;
     (f) To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and
     (g) Notwithstanding any other provision of this definition of “Net Income”
or “Net Loss,” any item that is specially allocated pursuant to Article 6 hereof
shall not be taken into account in computing Net Income or Net Loss. The amounts
of the items of Partnership income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 or 6.4 hereof shall be determined by
applying rules analogous to those set forth in this definition of “Net Income”
or “Net Loss.”
     “New Securities” means (i) any rights, options, warrants or convertible or
exchangeable instruments having the right to subscribe for or purchase REIT
Shares, Preferred Shares or other Capital Shares, excluding grants under the
Stock Option Plans, or (ii) any Debt issued by the General Partner that provides
any of the rights described in clause (i).
     “Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
     “Nonrecourse Liability” has the meaning set forth in Regulations
Sections 1.704-2(b)(3) and 1.752-1(a)(2).

12



--------------------------------------------------------------------------------



 



     “Notice of Redemption” means the Notice of Redemption substantially in the
form of Exhibit C attached to this Agreement.
     “Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.
     “Original Limited Partner” means any Person that is a Limited Partner as of
the close of business on the date of the closing of the issuance of REIT Shares
pursuant to the initial public offering of REIT Shares, and does not include any
Assignee or other transferee, including, without limitation, any Substituted
Limited Partner succeeding to all or any part of the Partnership Interest of any
such Person.
     “Ownership Limit” means the restriction or restrictions on the ownership
and transfer of stock of the General Partner imposed under the Charter.
     “Partner” means the General Partner or a Limited Partner, and “Partners”
means the General Partner and the Limited Partners.
     “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
     “Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).
     “Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(1), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).
     “Partnership” means CoreSite, L.P., the limited partnership formed and
continued under the Act and pursuant to this Agreement.
     “Partnership Employee” means an employee or other service provider of the
Partnership or of a Subsidiary of the Partnership, if any, acting in such
capacity.
     “Partnership Equivalent Units” means, with respect to any class of Capital
Shares, Partnership Units with preferences, conversion and other rights (other
than voting rights), restrictions, limitations as to dividends and other
distributions, qualifications and terms and conditions of redemption that are
substantially the same as (or correspond to) the preferences, conversion and
other rights, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption of such Capital Shares as appropriate to
reflect the relative rights and preferences of such Capital Shares as to the
REIT Shares and the other classes of Capital Shares as such Partnership
Equivalent Units would have as to Common Units and the other classes of
Partnership Units corresponding to the other classes of Capital Shares, but not
as to matters such as voting for members of the Board of Directors that are not
applicable to the Partnership.

13



--------------------------------------------------------------------------------



 



     “Partnership Interest” means an ownership interest in the Partnership held
by either a Limited Partner or a General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. There may be one or more
classes or series of Partnership Interests. A Partnership Interest may be
expressed as a number of Common Units, Preferred Units or other Partnership
Units.
     “Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
     “Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 hereof,
which record date shall generally be the same as the record date established by
the General Partner for a distribution to its stockholders of some or all of its
portion of such distribution.
     “Partnership Unit” means a Common Unit, a Preferred Unit, a Performance
Unit or any other unit of a fractional, undivided share of the Partnership
Interests that the General Partner has authorized pursuant to Section 4.1,
Section 4.2 or Section 4.3 hereof; provided, however, that Partnership Units
comprising a General Partner Interest or a Limited Partner Interest shall have
the differences in rights and privileges as specified in this Agreement.
     “Partnership Unit Designation” shall have the meaning set forth in
Section 4.2.A hereof.
     “Partnership Year” means the fiscal year of the Partnership, which shall be
the calendar year.
     “Percentage Interest” means, with respect to each Partner, as to any class
of Partnership Interests, the fraction, expressed as a percentage, the numerator
of which is the aggregate number of Partnership Units of such class held by such
Partner and the denominator of which is the total number of Partnership Units of
such class held by all Partners.
     “Performance Unit” has the meaning set forth in Section 4.2.B hereof.
     “Permitted Transfer” means, with respect to any Limited Partner, (i) a
Transfer of all or part of its Partnership Interest to any Family Member, any
Charity, any Controlled Entity or any Affiliate, or (ii) a Pledge.
     “Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.
     “Pledge” means, with respect to any Limited Partner, a Transfer by way of a
pledge or granting of a security interest in all or any portion of its
Partnership Interest to a lender or collateral agent as collateral or security
for a bona fide loan or other extension of credit, and the subsequent Transfer
of such Partnership Interest to such lender or collateral agent or other Person
in connection with the exercise of remedies under such loan or extension of
credit .

14



--------------------------------------------------------------------------------



 



     “Preferred Share” means a share of stock of the General Partner of any
class or series now or hereafter authorized or reclassified that has dividend
rights, or rights upon liquidation, winding up and dissolution, that are
superior or prior to the REIT Shares.
     “Preferred Unit” means a fractional, undivided share of the Partnership
Interests that has distribution rights, or rights upon liquidation, winding up
and dissolution, that are superior or prior to the Common Units that the General
Partner has authorized pursuant to Section 4.2 hereof.
     “Properties” means any assets and property of the Partnership such as, but
not limited to, interests in real property and personal property, including,
without limitation, fee interests, interests in ground leases, easements and
rights of way, interests in limited liability companies, joint ventures or
partnerships, interests in mortgages, and Debt instruments as the Partnership
may hold from time to time and “Property” means any one such asset or property.
     “Qualified DRIP/COPP” means a dividend reinvestment plan or a cash option
purchase plan of the General Partner that permits participants to acquire REIT
Shares using the proceeds of dividends paid by the General Partner or cash of
the participant, respectively; provided, however, that if such shares are
offered at a discount, such discount must (i) be designed to pass along to the
stockholders of the General Partner the savings enjoyed by the General Partner
in connection with the avoidance of stock issuance costs, and (ii) not exceed 5%
of the value of a REIT Share as computed under the terms of such plan.
     “Qualified Transferee” means an “accredited investor” as defined in
Rule 501 promulgated under the Securities Act.
     “Qualifying Party” means (a) a Limited Partner, (b) an Assignee or (c) a
Person, including a lending institution as the pledgee of a Pledge, who is the
transferee of a Limited Partner Interest in a Permitted Transfer; provided,
however, that a Qualifying Party shall not include the General Partner.
     “Redemption” has the meaning set forth in Section 15.1.A hereof.
     “Regulations” means the income tax regulations under the Code, whether such
regulations are in proposed, temporary or final form, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).
     “Regulatory Allocations” has the meaning set forth in Section 6.4.A(viii)
hereof.
     “REIT” means a real estate investment trust qualifying under Code
Section 856.
     “REIT Partner” means (a) the General Partner or any Affiliate of the
General Partner to the extent such Person has in place an election to qualify as
a REIT and, (b) any Disregarded Entity with respect to any such Person.
     “REIT Payment” has the meaning set forth in Section 15.12 hereof.
     “REIT Requirements” has the meaning set forth in Section 5.1 hereof.

15



--------------------------------------------------------------------------------



 



     “REIT Share” means a share of common stock of the General Partner, $0.01
par value per share, but shall not include any class or series of the General
Partner’s common stock classified after the date of this Agreement.
     “REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor; provided,
however, that, in the event that the General Partner issues to all holders of
REIT Shares as of a certain record date rights, options, warrants or convertible
or exchangeable securities entitling the General Partner’s stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the REIT Shares Amount shall also include such Rights that a holder of that
number of REIT Shares would be entitled to receive, expressed, where relevant
hereunder, in a number of REIT Shares determined by the General Partner, but
only to the extent that such Tendered Units are not also entitled to receive a
correlative amount of such Rights in respect of such Tendered Units.
     “Related Party” means, with respect to any Person, any other Person to whom
ownership of shares of the General Partner’s stock by the first such Person
would be attributed under Code Section 544 (as modified by Code
Section 856(h)(1)(B)) or Code Section 318(a) (as modified by Code
Section 856(d)(5)).
     “Rights” has the meaning set forth in the definition of “REIT Shares
Amount.”
     “ROFO Acceptance” has the meaning set forth in Section 11.3.B hereof.
     “Safe Harbors” has the meaning set forth in Section 11.3.G hereof.
     “SEC” means the Securities and Exchange Commission.
     “Secretary of State” means the Secretary of State of the State of Delaware.
     “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.
     “Specified Redemption Date” means the Business Day immediately following
the last day of the Specified Redemption Period; provided, however, that in the
event of a Stock Offering Funding pursuant to Section 15.1.C, unless otherwise
specified in the Notice of Redemption that the Specified Redemption Date may not
be deferred for a Stock Offering Funding, the Specified Redemption Date shall be
deferred until the next Business Day following the date of the closing of the
Stock Offering Funding.
     “Specified Redemption Period” means the period specified in the Notice of
Redemption as the Specified Redemption Period, which shall not be less than the
close of business on the Business Day that such Notice of Redemption is given,
or if no period is specified, the Specified Redemption Period shall be the
(9) nine Business Days following receipt by the General Partner of a Notice of
Redemption.
     “Stock Offering Funding” has the meaning specified in Section 15.1.C.

16



--------------------------------------------------------------------------------



 



     “Stock Option Plans” means any stock option plan now or hereafter adopted
by the Partnership or the General Partner.
     “Subsidiary” means, with respect to any Person, any corporation or other
entity of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests, is owned, directly or
indirectly, by such Person.
     “Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to the Act and (i) Section 11.4 hereof or
(ii) pursuant to any Partnership Unit Designation.
     “Surviving Partnership” has the meaning set forth in Section 11.2.B(ii)
hereof.
     “Tax Items” has the meaning set forth in Section 6.5.A hereof.
     “Tendered Units” has the meaning set forth in Section 15.1.A hereof.
     “Tendering Party” has the meaning set forth in Section 15.1.A hereof.
     “Terminating Capital Transaction” means any sale or other disposition of
all or substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership, in any case, not in
the ordinary course of the Partnership’s business.
     “Termination Transaction” has the meaning set forth in Section 11.2.B
hereof.
     “Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), Pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary,
involuntary or by operation of law (including by way of merger, consolidation,
amalgamation or liquidation); provided, however, that when the term is used in
Article 11 hereof, except as otherwise expressly provided, “Transfer” does not
include (a) any Redemption of Common Units by the Partnership, or acquisition of
Tendered Units by the General Partner, pursuant to Section 15.1 hereof or
(b) any redemption of Partnership Units pursuant to any Partnership Unit
Designation. The terms “Transferred” and “Transferring” have correlative
meanings.
     “Twelve-Month Period” means (a) as to an Original Limited Partner or any
Assignee of an Original Limited Partner that is a Qualifying Party, a
twelve-month period ending on the day that is the first twelve-month anniversary
of the date of this Agreement and (b) as to any other Limited Partner, a
twelve-month period ending on the day that is the first twelve-month anniversary
of such Qualifying Party’s first becoming a Holder of Common Units.
     “Valuation Date” means the date of receipt by the General Partner of a
Notice of Redemption pursuant to Section 15.1 herein, or such other date as
specified herein, or, if such date is not a Business Day, the immediately
preceding Business Day.
     “Value” means, on any Valuation Date with respect to a REIT Share, the
average of the daily Market Prices for ten (10) consecutive trading days
immediately preceding the Valuation

17



--------------------------------------------------------------------------------



 



Date (except that the Market Price for the trading day immediately preceding the
date of exercise of a stock option under any Stock Option Plans shall be
substituted for such average of daily market prices for purposes of Section 4.4
hereof). The term “Market Price” on any date means, with respect to any class or
series of outstanding REIT Shares, the last sale price for such REIT Shares,
regular way, or, in case no such sale takes place on such day, the average of
the closing bid and asked prices, regular way, for such REIT Shares, in either
case as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the New York Stock
Exchange or, if such REIT Shares are not listed or admitted to trading on the
New York Stock Exchange, as reported on the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which such REIT Shares are listed or admitted to trading
or, if such REIT Shares are not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if such REIT Shares are not quoted by any
such organization, the average of the closing bid and asked prices as furnished
by a professional market maker making a market in such REIT Shares selected by
the Board of Directors of the General Partner or, in the event that no trading
price is available for such REIT Shares, the fair market value of the REIT
Shares, as determined in good faith by the Board of Directors of the General
Partner.
     In the event that the REIT Shares Amount includes Rights that a holder of
REIT Shares would be entitled to receive, then the Value of such Rights shall be
determined by the General Partner on the basis of such quotations and other
information as it considers appropriate.
ARTICLE 2
ORGANIZATIONAL MATTERS
     Section 2.1 Formation. The Partnership is a limited partnership formed and
continued pursuant to the provisions of the Act and upon the terms and subject
to the conditions set forth in this Agreement. Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.
     Section 2.2 Name. The name of the Partnership is “CoreSite, L.P.” The
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or
similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Partners of such change in the next regular communication to the Partners.
     Section 2.3 Principal Office and Registered Agent; Principal Executive
Office. The Partnership shall maintain a registered office at The Corporation
Trust Company, Corporation Trust Center, 1209 Orange

18



--------------------------------------------------------------------------------



 



Street, New Castle County, Wilmington, Delaware 19801 or such other place within
the State of Delaware as the General Partner may from time to time designate,
and the registered agent of the Partnership in the State of Delaware is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, New
Castle County, Wilmington, Delaware 19801, or such other registered agent in the
State of Delaware as the General Partner may from time to time designate. The
principal office of the Partnership is located at 1050 17th Street, Suite 800,
Denver, Colorado 80265, or such other place as the General Partner may from time
to time designate by notice to the Limited Partners. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner deems advisable.
     Section 2.4 Power of Attorney.
A. Each Limited Partner and Assignee hereby irrevocably constitutes and appoints
the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:
     (1) execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices: (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments, supplements or restatements thereof) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, acceptance, withdrawal, removal or substitution of
any Partner pursuant to the terms of this Agreement or the Capital Contribution
of any Partner; and (f) all certificates, documents and other instruments
relating to the determination of the rights, preferences and privileges relating
to Partnership Interests; and
     (2) execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement.

19



--------------------------------------------------------------------------------



 



Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with
Sections 7.3.C, 6.2.C and 14.2 hereof or as may be otherwise expressly provided
for in this Agreement.
B. The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Limited Partners and Assignees will be relying upon the power of the General
Partner or the Liquidator to act as contemplated by this Agreement in any filing
or other action by it on behalf of the Partnership, and it shall survive and not
be affected by the subsequent Incapacity of any Limited Partner or Assignee and
the Transfer of all or any portion of such Person’s Partnership Interest and
shall extend to such Person’s heirs, successors, assigns and personal
representatives. Each such Limited Partner and Assignee hereby agrees to be
bound by any representation made by the General Partner or the Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner and Assignee hereby waives, to the fullest extent permitted by law, any
and all defenses that may be available to contest, negate or disaffirm the
action of the General Partner or the Liquidator, taken in good faith under such
power of attorney. Each Limited Partner and Assignee shall execute and deliver
to the General Partner or the Liquidator, within fifteen (15) days after receipt
of the General Partner’s or the Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
the Liquidator (as the case may be) deems necessary to effectuate this Agreement
and the purposes of the Partnership. Notwithstanding anything else set forth in
this Section 2.4.B, to the fullest extent permitted by law, no Limited Partner
shall incur any personal liability for any action of the General Partner or the
Liquidator taken under such power of attorney.
     Section 2.5 Term. The term of the Partnership commenced on May 4, 2010, the
date that the original Certificate was filed with the Secretary of State in
accordance with the Act, and shall continue indefinitely unless the Partnership
is dissolved sooner pursuant to the provisions of Article 13 hereof or as
otherwise provided by law.
     Section 2.6 Limited Partner Interests Are Securities. All Partnership
Interests held by a Limited Partner shall be securities within the meaning of,
and governed by, (i) Article 8 of the Uniform Commercial Code (including Section
8-102(a)(15) thereof) as in effect from time to time in the State of Delaware
and (ii) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995. All Partnership Interests held by the
General Partner shall be General Partner Interests and, unless otherwise
required by law, shall not be securities within the meaning of the securities
laws of the United States.
     Section 2.7 Initial Partners. The General Partner, upon its execution of a
counterpart signature page to this Agreement, is hereby admitted as the general
partner of the Partnership. Each Person whose name is set forth on Exhibit A
attached hereto on the date hereof as a limited partner is hereby admitted as a
limited partner of the Partnership upon its execution of counterpart signature
page to this Agreement.
ARTICLE 3
PURPOSE
     Section 3.1 Purpose and Business. The purpose and nature of the Partnership
is to conduct any business, enterprise or activity permitted by or under the
Act, including, without limitation, (i) to conduct the business of ownership,
construction, reconstruction, development, redevelopment, financing,
refinancing, alteration, improvement, maintenance, operation, sale, leasing,
transfer, encumbrance, conveyance and exchange of the Properties, (ii) to
acquire and invest in any securities and/or loans relating to the Properties,
(iii) to enter into any partnership, joint venture, business trust arrangement,
limited liability company or other similar arrangement to engage in any

20



--------------------------------------------------------------------------------



 



business permitted by or under the Act, or to own interests in any entity
engaged in any business permitted by or under the Act, and (iv) to do anything
necessary or incidental to the foregoing.
     Section 3.2 Powers.
A. The Partnership shall be empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership including, without limitation,
full power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, to borrow
and lend money and to issue evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien, to acquire, own, manage, improve
and develop real property and lease, sell, transfer and dispose of real
property.
B. Notwithstanding any other provision in this Agreement, the Partnership shall
not take, or refrain from taking, any action that, in the judgment of the
General Partner, in its sole and absolute discretion, (i) could adversely affect
the ability of the General Partner to continue to qualify as a REIT, (ii) could
subject the General Partner to any taxes under Code Section 857 or Code
Section 4981 or any other related or successor provision under the Code, or
(iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over the General Partner, its securities or the Partnership,
unless, in any such case, such action (or inaction) under clause (i) or clause
(ii) above shall have received the Consent of the General Partner.
     Section 3.3 Partnership Only for Purposes Specified. The Partnership shall
be a limited partnership only for the purposes specified in Section 3.1 hereof,
and this Agreement shall not be deemed to create a company, venture or
partnership between or among the Partners or any other Persons with respect to
any activities whatsoever other than the activities within the purposes of the
Partnership as specified in Section 3.1 hereof. Except as otherwise provided in
this Agreement, no Partner shall have any authority to act for, bind, commit or
assume any obligation or responsibility on behalf of the Partnership, its
properties or any other Partner. No Partner, in its capacity as a Partner under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of another Partner, nor shall the Partnership be responsible or
liable for any indebtedness or obligation of any Partner, incurred either before
or after the execution and delivery of this Agreement by such Partner, except as
to those responsibilities, liabilities, indebtedness or obligations incurred
pursuant to and as limited by the terms of this Agreement and the Act.
     Section 3.4 Representations and Warranties by the Partners.
A. Each Partner that is an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any material agreement by which such Partner or any of such Partner’s property
is bound, or any statute, regulation, order or other law to which such Partner
is subject, (ii) such Partner has the

21



--------------------------------------------------------------------------------



 



legal capacity to enter into this Agreement and perform such Partner’s
obligations hereunder, (iii) this Agreement is binding upon, and enforceable
against, such Partner in accordance with its terms and (iv) that such Partner is
neither a “foreign person” within the meaning of Code Section 1445(f) nor a
foreign partner within the meaning of Code Section 1446(e).
B. Each Partner that is not an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner)
represents and warrants to, and covenants with, each other Partner that (i) all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including, without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, directors and/or
stockholder(s) (as the case may be) as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its partnership or operating agreement, trust agreement, articles of
incorporation, organizational documents, charter or bylaws (as the case may be)
any material agreement by which such Partner or any of such Partner’s properties
or any of its partners, members, beneficiaries, trustees or stockholders (as the
case may be) is or are bound, or any statute, regulation, order or other law to
which such Partner or any of its partners, members, trustees, beneficiaries or
stockholders (as the case may be) is or are subject, (iii) this Agreement is
binding upon, and enforceable against, such Partner in accordance with its terms
and (iv) that such Partner is neither a “foreign person” within the meaning of
Code Section 1445(f) nor a foreign partner within the meaning of Code
Section 1446(e).
C. Each Partner (including, without limitation, each Additional Limited Partner
or Substituted Limited Partner as a condition to becoming an Additional Limited
Partner or Substituted Limited Partner) represents, warrants and agrees that
(i) it has acquired and continues to hold its interest in the Partnership for
its own account for investment purposes only and not for the purpose of, or with
a view toward, the resale or distribution of all or any part thereof in
violation of applicable laws, and not with a view toward selling or otherwise
distributing such interest or any part thereof at any particular time or under
any predetermined circumstances in violation of applicable laws, (ii) it is a
sophisticated investor, able and accustomed to handling sophisticated financial
matters for itself, particularly real estate investments, and that it has a
sufficiently high net worth that it does not anticipate a need for the funds
that it has invested in the Partnership in what it understands to be a highly
speculative and illiquid investment, and (iii) without the Consent of the
General Partner, it shall not take any action that would cause the Partnership
at any time to have more than 100 partners, including as partners those persons
(“Flow-Through Partners”) indirectly owning an interest in the Partnership
through an entity treated as a partnership, Disregarded Entity, S corporation or
grant trust (each such entity, a “Flow-Through Entity”), but only if
substantially all of the value of such person’s interest in the Flow-Through
Entity is attributable to the Flow-Through Entity’s interest (direct or
indirect) in the Partnership.
D. The representations and warranties contained in Sections 3.4.A, 3.4.B and
3.4.C hereof shall survive the execution and delivery of this Agreement by each
Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such Additional Limited Partner or Substituted
Limited Partner as a Limited Partner in the Partnership) and the dissolution,
liquidation and termination of the Partnership.

22



--------------------------------------------------------------------------------



 



E. Each Partner (including, without limitation, each Additional Limited Partner
or Substituted Limited Partner as a condition to becoming an Additional Limited
Partner or Substituted Limited Partner) hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership or the General Partner have been
made by any Partner or any employee or representative or Affiliate of any
Partner, and that projections and any other information, including, without
limitation, financial and descriptive information and documentation, that may
have been in any manner submitted to such Partner shall not constitute any
representation or warranty of any kind or nature, express or implied.
F. Notwithstanding the foregoing, the General Partner may, in its sole and
absolute discretion, permit the modification of any of the representations and
warranties contained in Sections 3.4.A, 3.4.B and 3.4.C above as applicable to
any Partner (including, without limitation any Additional Limited Partner or
Substituted Limited Partner or any transferee of either), provided that such
representations and warranties, as modified, shall be set forth in either (i) a
Partnership Unit Designation applicable to the Partnership Units held by such
Partner or (ii) a separate writing addressed to the Partnership and the General
Partner.
ARTICLE 4
CAPITAL CONTRIBUTIONS
     Section 4.1 Capital Contributions of the Partners. The Partners have
heretofore made Capital Contributions to the Partnership. Each Partner owns
Partnership Units in the amount set forth for such Partner on Exhibit A, as the
same may be amended from time to time by the General Partner to the extent
necessary to reflect accurately sales, exchanges or other Transfers,
redemptions, Capital Contributions, the issuance of additional Partnership
Units, or similar events having an effect on a Partner’s ownership of
Partnership Units. Except as provided by law or in Section 4.2, 4.3, or 10.4
hereof, a Partner shall, without such Partner’s Consent, have no obligation or,
except with the prior Consent of the General Partner, right to make any
additional Capital Contributions or loans to the Partnership.
     Section 4.2 Issuances of Additional Partnership Interests. Subject to the
rights of any Holder of any Partnership Interest set forth in a Partnership Unit
Designation:
A. General. The General Partner is hereby authorized to cause the Partnership to
issue additional Partnership Interests, in the form of Partnership Units, for
any Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner) or to other Persons, and to admit such Persons
as Additional Limited Partners, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, all without the approval of any Limited Partner or any
other Person. Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units (i) upon the
conversion, redemption or exchange of any Debt, Partnership Units, or other
securities issued by the Partnership, (ii) for less than fair market value,
(iii) in connection with any merger of any other Person into the Partnership or
(iv) upon the contribution of property or assets to the Partnership. Any
additional Partnership Interests may be issued in one or more classes, or one or
more series of any of such classes, with such designations, preferences,
conversion or other rights, voting powers or rights, restrictions, limitations
as to distributions, qualifications or terms or conditions of redemption
(including,

23



--------------------------------------------------------------------------------



 



without limitation, terms that may be senior or otherwise entitled to preference
over existing Partnership Units) as shall be determined by the General Partner,
in its sole and absolute discretion without the approval of any Limited Partner
or any other Person, and set forth in a written document thereafter attached to
and made an exhibit to this Agreement, which exhibit shall be an amendment to
this Agreement and shall be incorporated herein by this reference (each, a
“Partnership Unit Designation”), without the approval of any Limited Partner or
any other Person. Without limiting the generality of the foregoing, the General
Partner shall have authority to specify: (a) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (b) the right of each such class or series of
Partnership Interests to share (on a pari passu, junior or preferred basis) in
Partnership distributions; (c) the rights of each such class or series of
Partnership Interests upon dissolution and liquidation of the Partnership;
(d) the voting rights, if any, of each such class or series of Partnership
Interests; and (e) the conversion, redemption or exchange rights applicable to
each such class or series of Partnership Interests. Upon the issuance of any
additional Partnership Interest, the General Partner shall, without the consent
of any other Partners, amend Exhibit A and the books and records of the
Partnership as appropriate to reflect such issuance.
B. Issuances of Performance Units. Without limiting the generality of the
foregoing, the General Partner is hereby authorized to create one or more
classes or series of additional Partnership Interests, in the form of
Partnership Units (each such class or series of Partnership Interests is
referred to as “Performance Units”), for issuance at any time or from time to
time to directors, officers or employees of the General Partner or any Affiliate
of the foregoing, and to admit such Persons as Additional Limited Partners or
General Partners, for such consideration and on such terms and conditions as
shall be established by the General Partner, all without approval of any Limited
Partner or any other Person. The General Partner shall determine, in its sole
and absolute discretion without the approval of any Limited Partner or any other
Person, and set forth in a Partnership Unit Designation, the designations,
preferences, conversion or other rights, voting powers or rights, restrictions,
limitations as to distributions, qualifications or terms or conditions of
redemption (including, without limitation, terms that may be senior or otherwise
entitled to preference over existing Partnership Units) of any class or series
of Performance Units (including, without limitation, the extent to which the
value or number of each such class or series of Performance Units is subject to
adjustment based on the financial performance of the General Partner). Upon the
issuance of any class or series of Performance Units, the General Partner shall,
without the consent of any other Partners, amend the Partnership Agreement,
including Exhibit A and the books and records of the Partnership as appropriate
to reflect such issuance.
C. Issuances to the General Partner. No additional Partnership Units shall be
issued to the General Partner unless (i) the additional Partnership Units are
issued to all Partners holding Common Units in proportion to their respective
Percentage Interests in the Common Units, (ii) (a) the additional Partnership
Units are (x) Common Units issued in connection with an issuance of REIT Shares,
or (y) Partnership Equivalent Units (other than Common Units) issued in
connection with an issuance of Preferred Shares, New Securities or other
interests in the General Partner (other than REIT Shares), and (b) the General
Partner contributes to the Partnership the cash proceeds or other consideration
received in connection with the issuance of such REIT Shares, Preferred Shares,
New Securities or other interests in the General Partner, (iii) the additional
Partnership Units are issued upon the conversion, redemption or exchange of
Debt, Partnership Units or other securities issued by the Partnership or
(iv) the additional

24



--------------------------------------------------------------------------------



 



Partnership Units are issued pursuant to Section 4.3.B, Section 4.3.E,
Section 4.4, Section 4.5 or Section 4.8.
D. No Preemptive Rights. Except as expressly provided in this Agreement or
pursuant to any Partnership Unit Designation, no Person, including, without
limitation, any Partner or Assignee, shall have any preemptive, preferential,
participation or similar right or rights to subscribe for or acquire any
Partnership Interest.
     Section 4.3 Additional Funds and Capital Contributions.
A. General. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other purposes as the General Partner may
determine, in its sole and absolute discretion. Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.3 without the
approval of any Limited Partner or any other Person.
B. Additional Capital Contributions. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons. In connection with any such Capital
Contribution (of cash or property), the General Partner is hereby authorized to
cause the Partnership from time to time to issue additional Partnership Units
(as set forth in Section 4.2 above) in consideration therefor and the Percentage
Interests of the General Partner and the Limited Partners in such class of
Partnership Units shall be adjusted to reflect the issuance of such additional
Partnership Units.
C. Loans by Third Parties. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt to any
Person (other than the General Partner (but, for this purpose, disregarding any
Debt that may be deemed incurred to the General Partner by virtue of clause
(iii) of the definition of Debt)) upon such terms as the General Partner
determines appropriate, including making such Debt convertible, redeemable or
exchangeable for Partnership Units, REIT Shares, Capital Shares or New
Securities of the General Partner; provided, however, that the Partnership shall
not incur any such Debt if any Limited Partner would be personally liable for
the repayment of such Debt (unless such Partner otherwise agrees).
D. General Partner Loans. The General Partner, on behalf of the Partnership, may
obtain any Additional Funds by causing the Partnership to incur Debt to the
General Partner if (i) such Debt is, to the extent permitted by law, on
substantially the same terms and conditions (including interest rate, repayment
schedule, and conversion, redemption, repurchase and exchange rights) as Funding
Debt incurred by the General Partner, the net proceeds of which are loaned to
the Partnership to provide such Additional Funds, or (ii) such Debt is on terms
and conditions no less favorable to the Partnership than would be available to
the Partnership from any third party; provided, however, that the Partnership
shall not incur any such Debt if any Limited Partner would be personally liable
for the repayment of such Debt (unless such Partner otherwise agrees).
E. Issuance of Securities by the General Partner. The General Partner shall not
issue any additional REIT Shares, Capital Shares or New Securities unless the
General Partner contributes

25



--------------------------------------------------------------------------------



 



the cash proceeds or other consideration received from the issuance of such
additional REIT Shares, Capital Shares or New Securities (as the case may be)
and from the exercise of the rights contained in any such additional REIT
Shares, Capital Shares or New Securities to the Partnership in exchange for
(x) in the case of an issuance of REIT Shares, Common Units, or (y) in the case
of an issuance of Capital Shares or New Securities, Partnership Equivalent
Units; provided, however, that notwithstanding the foregoing, the General
Partner may issue REIT Shares, Capital Shares or New Securities (a) pursuant to
Section 4.4 or Section 15.1.B hereof, (b) pursuant to a dividend or distribution
(including any stock split) of REIT Shares, Capital Shares or New Securities to
holders of REIT Shares, Capital Shares or New Securities (as the case may be),
(c) upon a conversion, redemption or exchange of Capital Shares, (d) upon a
conversion, redemption, exchange or exercise of New Securities, or (e) in
connection with an acquisition of Partnership Units. In the event of any
issuance of additional REIT Shares, Capital Shares or New Securities by the
General Partner, and the contribution to the Partnership, by the General
Partner, of the cash proceeds or other consideration received from such issuance
(or property acquired with such proceeds), if any, if the cash proceeds actually
received by the General Partner are less than the gross proceeds of such
issuance as a result of any underwriter’s discount or other expenses paid or
incurred in connection with such issuance, then the General Partner shall be
deemed to have made a Capital Contribution to the Partnership in the amount
equal to the sum of the cash proceeds of such issuance plus the amount of such
underwriter’s discount and other expenses paid by the General Partner (which
discount and expense shall be treated as an expense for the benefit of the
Partnership for purposes of Section 7.4).
     Section 4.4 Stock Option Plans.
A. Options Granted to Persons other than Partnership Employees. If at any time
or from time to time, in connection with any Stock Option Plan, a stock option
granted for REIT Shares to a Person other than a Partnership Employee is duly
exercised:
     (1) The General Partner, shall, as soon as practicable after such exercise,
make a Capital Contribution to the Partnership in an amount equal to the
exercise price paid to the General Partner by such exercising party in
connection with the exercise of such stock option.
     (2) Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 4.4.A(1) hereof, the General Partner shall be deemed to have
contributed to the Partnership as a Capital Contribution, in lieu of the Capital
Contribution actually made and in consideration of an additional Limited Partner
Interest (expressed in and as additional Common Units), an amount equal to the
Value of a REIT Share as of the date of exercise multiplied by the number of
REIT Shares then being issued in connection with the exercise of such stock
option.
     (3) The General Partner shall receive in exchange for such Capital
Contributions (as deemed made under Section 4.4.A(2) hereof), a corresponding
number of Partnership Units of a class correlative to the class of Capital Stock
for which such stock options were granted.

26



--------------------------------------------------------------------------------



 



B. Options Granted to Partnership Employees. If at any time or from time to
time, in connection with any Stock Option Plan, a stock option granted for REIT
Shares to a Partnership Employee is duly exercised:
     (1) The General Partner shall sell to the Optionee, and the Optionee shall
purchase from the General Partner, for a cash price per share equal to the Value
of a REIT Share at the time of the exercise, the number of REIT Shares equal to
(a) the exercise price payable by the Optionee in connection with the exercise
of such stock option divided by (b) the Value of a REIT Share at the time of
such exercise.
     (2) The General Partner shall sell to the Partnership (or if the Optionee
is an employee or other service provider of a Partnership Subsidiary, the
General Partner shall sell to such Partnership Subsidiary), and the Partnership
(or such Subsidiary, as applicable) shall purchase from the General Partner, a
number of REIT Shares equal to (a) the number of REIT Shares as to which such
stock option is being exercised less (b) the number of REIT Shares sold pursuant
to Section 4.4.B(1) hereof. The purchase price per REIT Share for such sale of
REIT Shares to the Partnership (or such Subsidiary) shall be the Value of a REIT
Share as of the date of exercise of such stock option.
     (3) The Partnership shall transfer to the Optionee (or if the Optionee is
an employee or other service provider of a Partnership Subsidiary, the
Partnership Subsidiary shall transfer to the Optionee) at no additional cost, as
additional compensation, the number of REIT Shares described in Section 4.4.B(2)
hereof.
     (4) The General Partner shall, as soon as practicable after such exercise,
make a Capital Contribution to the Partnership of an amount equal to all
proceeds received (from whatever source, but excluding any payment in respect of
payroll taxes or other withholdings) by the General Partner in connection with
the exercise of such stock option. The General Partner shall receive for such
Capital Contribution, Common Units in an amount equal to the number of REIT
Shares for which such option was exercised divided by the Adjustment Factor then
in effect.
C. Restricted Stock Granted to Partnership Employees. If at any time or from
time to time, in connection with any Equity Plan (other than a Stock Option
Plan), any REIT Shares are issued to a Partnership Employee (including any REIT
Shares that are subject to forfeiture in the event such Partnership Employee
terminates his employment by the Partnership or the Partnership Subsidiaries) in
consideration for services performed for the Partnership or the Partnership
Subsidiaries:
     (1) The General Partner shall issue such number of REIT Shares as are to be
issued to the Partnership Employee in accordance with the Equity Plan;
     (2) On the date (such date, the “Vesting Date”) that the Value of such
shares is includible in taxable income of the Partnership Employee, the
following events will be deemed to have occurred: (a) the General Partner shall
be deemed to have sold such shares to the Partnership (or if the Partnership
Employee is an employee or other service provider of a Partnership Subsidiary,
to such Partnership Subsidiary) for a purchase price equal to the Value of such
shares, (b) the Partnership (or such Partnership Subsidiary) shall be deemed to
have delivered the shares to the Partnership Employee, (c) the General Partner
shall be deemed to have contributed the purchase price to the Partnership as a
Capital Contribution, and (d) in the case where the Partnership Employee is an
employee of a Partnership Subsidiary, the Partnership shall be deemed to have
contributed such amount to the capital of the Partnership Subsidiary; and
     (3) The Partnership shall issue to the General Partner on the Vesting Date
a number of Common Units equal to the number of newly issued REIT Shares divided
by the Adjustment Factor then in effect in consideration for a Capital
Contribution in cash in an amount equal to (x) the number of newly issued Common
Units multiplied by (y) a fraction the numerator of which is the Value of a REIT
Share and the denominator of which is the Adjustment Factor then in effect.
D. Future Stock Incentive Plans. Nothing in this Agreement shall be construed or
applied to preclude or restrain the General Partner from adopting, modifying or
terminating stock incentive plans for the benefit of employees, directors or
other business associates of the General Partner, the Partnership or any of
their Affiliates. The Partners acknowledge and agree that, in the event that any
such plan is adopted, modified or terminated by the General Partner, amendments
to this Section 4.4 may become necessary or advisable and that any approval or
Consent to any such amendments requested by the General Partner shall be deemed
granted by the Limited Partners.
     Section 4.5 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan. Except as may otherwise be provided in this
Article 4, all amounts received or deemed received by the General Partner in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the General Partner to effect open market purchases of REIT Shares,
or (b) if the General Partner elects instead to issue new REIT Shares with
respect to such amounts, shall be contributed by the General Partner to the
Partnership in exchange for additional

27



--------------------------------------------------------------------------------



 



Common Units. Upon such contribution, the Partnership will issue to the General
Partner a number of Common Units equal to the quotient of (i) the new REIT
Shares so issued, divided by (ii) the Adjustment Factor then in effect.
     Section 4.6 No Interest; No Return. No Partner shall be entitled to
interest on its Capital Contribution or on such Partner’s Capital Account.
Except as provided herein or by law, no Partner shall have any right to demand
or receive the return of its Capital Contribution from the Partnership.
     Section 4.7 Conversion or Redemption of Capital Shares.
A. Conversion of Capital Shares. If, at any time, any of the Capital Shares are
converted into REIT Shares, in whole or in part, then a number of Partnership
Equivalent Units (corresponding to such Capital Shares) equal to the number of
Capital Shares so converted shall automatically be converted into a number of
Common Units equal to the quotient of (i) the number of REIT Shares issued upon
such conversion divided by (ii) the Adjustment Factor then in effect.
B. Redemption of Capital Shares or REIT Shares. Except as otherwise provided in
Section 7.4.C., if, at any time, any Capital Shares are redeemed (whether by
exercise of a put or call, automatically or by means of another arrangement) by
the General Partner for cash, the Partnership shall, immediately prior to such
redemption of Capital Shares, redeem an equal number of Partnership Equivalent
Units held by the General Partner upon the same terms and for the same price per
Partnership Equivalent Unit as such Capital Shares are redeemed. Except as
otherwise provided in Section 7.4.C., if, at any time, any REIT Shares are
redeemed or otherwise repurchased by the General Partner for cash, the
Partnership shall, immediately prior to such redemption of REIT Shares, redeem a
number of Common Units held by the General Partner equal to the quotient of
(i) the REIT Shares so redeemed or repurchased, divided by (ii) the Adjustment
Factor then in effect, such redemption or repurchase to be upon the same terms
and for the same price per Common Unit (after giving effect to application of
the Adjustment Factor) as such REIT Shares are redeemed or repurchased.
     Section 4.8 Other Contribution Provisions. In the event that any Partner is
admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, such transaction shall be treated by the
Partnership and the affected Partner as if the Partnership had compensated such
Partner in cash and such Partner had contributed the cash that the Partner would
have received to the capital of the Partnership. In addition, with the Consent
of the General Partner, one or more Partners may enter into contribution
agreements with the Partnership which have the effect of providing a guarantee
of certain obligations of the Partnership (and/or a wholly-owned Subsidiary of
the Partnership).
ARTICLE 5
DISTRIBUTIONS
     Section 5.1 Requirement and Characterization of Distributions. Subject to
the rights of any Holder of any Partnership Interest set forth in a Partnership
Unit Designation, the General Partner may cause the Partnership to distribute
quarterly all, or such portion as the General Partner may, in its sole and
absolute discretion, determine, of the Available Cash to the Holders on the
Partnership Record Date with respect to

28



--------------------------------------------------------------------------------



 



such quarter: (i) first, with respect to any Partnership Units that are entitled
to any preference in distribution, in accordance with the rights of Holders of
such class(es) of Partnership Units (and, within each such class, among the
Holders of each such class, pro rata in proportion to their respective
Percentage Interests of such class on such Partnership Record Date); and
(ii) second, with respect to any Partnership Units that are not entitled to any
preference in distribution, in accordance with the rights of Holders of such
class(es) of Partnership Units, as applicable (and, within each such class,
among the Holders of each such class, pro rata in proportion to their respective
Percentage Interests of such class on such Partnership Record Date).
Distributions payable with respect to any Partnership Units, other than any
Partnership Units issued to the General Partner in connection with the issuance
of REIT Shares by the General Partner, that were not outstanding during the
entire quarterly period in respect of which any distribution is made shall be
prorated based on the portion of the period that such Partnership Units were
outstanding. Notwithstanding the foregoing, the General Partner, in its sole and
absolute discretion, may cause the Partnership to distribute Available Cash to
the Holders on a more or less frequent basis than quarterly and provide for an
appropriate record date. The General Partner shall make such reasonable efforts,
as determined by it in its sole and absolute discretion and consistent with the
General Partner’s qualification as a REIT, to cause the Partnership to
distribute sufficient amounts to enable the General Partner, for so long as the
General Partner has determined to qualify as a REIT, to pay stockholder
dividends that will (a) satisfy the requirements for qualifying as a REIT under
the Code and Regulations (the “REIT Requirements”) and (b) except to the extent
otherwise determined by the General Partner, eliminate any U.S. federal income
or excise tax liability of the General Partner.
     Section 5.2 Distributions in Kind. Except as expressly provided herein, no
right is given to any Holder to demand and receive property other than cash as
provided in this Agreement. The General Partner may determine, in its sole and
absolute discretion, to make a distribution in kind of Partnership assets or
Partnership Units to the Holders, and such assets or Partnership Units shall be
distributed in such a fashion as to ensure that the fair market value is
distributed and allocated in accordance with Articles 5, 6 and 13 hereof;
     Section 5.3 Amounts Withheld. All amounts withheld pursuant to the Code or
any provisions of any state, local or non-United States tax law and Section 10.4
hereof with respect to any allocation, payment or distribution to any Holder
shall be treated as amounts paid or distributed to such Holder pursuant to
Section 5.1 hereof for all purposes under this Agreement.
     Section 5.4 Distributions upon Liquidation. Notwithstanding the other
provisions of this Article 5, net proceeds from a Terminating Capital
Transaction, and any other amounts distributed after the occurrence of a
Liquidating Event, shall be distributed to the Holders in accordance with
Section 13.2 hereof.
     Section 5.5 Distributions to Reflect Additional Partnership Units. In the
event that the Partnership issues additional Partnership Units pursuant to the
provisions of Article 4 hereof, subject to the rights of any Holder of any
Partnership Interest set forth in a Partnership Unit Designation, the General
Partner is hereby authorized, without the consent of any other Partner, to make
such revisions to this Article 5 and to Articles 6, 11 and 12 hereof as it
determines are necessary or desirable to reflect the issuance of such additional
Partnership Units, including, without limitation, making preferential
distributions to Holders of certain classes of Partnership Units.

29



--------------------------------------------------------------------------------



 



     Section 5.6 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Partnership nor the General
Partner, on behalf of the Partnership, shall make a distribution to any Holder
if such distribution would violate the Act or other applicable law.
ARTICLE 6
ALLOCATIONS
     Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss.
Net Income and Net Loss of the Partnership shall be determined and allocated
with respect to each Partnership Year as of the end of each such year, provided
that the General Partner may in its discretion allocate Net Income and Net Loss
for a shorter period as of the end of such period (and, for purposes of this
Article 6, references to the term “Partnership Year” may include such shorter
periods). Except as otherwise provided in this Article 6, and subject to
Section 11.6.C hereof, an allocation to a Holder of a share of Net Income or Net
Loss shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Income or
Net Loss.
     Section 6.2 General Allocations. Except as otherwise provided in this
Article 6 and Section 11.6.C hereof, Net Income and Net Loss for any Partnership
Year shall be allocated to each of the Holders as follows:
A. Net Income.
     (i) First, 100% to the General Partner in an amount equal to the remainder,
if any, of the cumulative Net Losses allocated to the General Partner pursuant
to clause (iii) in Section 6.2.B for all prior Partnership Years minus the
cumulative Net Income allocated to the General Partner pursuant to this clause
(i) for all prior Partnership Years;
     (ii) Second, 100% to each Holder in an amount equal to the remainder, if
any, of the cumulative Net Losses allocated to each such Holder pursuant to
clause (ii) in Section 6.2.B for all prior Partnership Years minus the
cumulative Net Income allocated to such Holder pursuant to this clause (ii) for
all prior Partnership Years; and
     (iii) Third, 100% to the Holders of Common Units in accordance with their
respective Percentage Interests in the Common Units.
To the extent the allocations of Net Income set forth above in any paragraph of
this Section 6.2.A are not sufficient to entirely satisfy the allocation set
forth in such paragraph, such allocation shall be made in proportion to the
total amount that would have been allocated pursuant to such paragraph without
regard to such shortfall.
B. Net Losses.
     (i) First, 100% to the Holders of Common Units in accordance with their
respective Percentage Interests in the Common Units (to the extent consistent
with this clause (i)) until the Adjusted Capital Account (ignoring for this
purpose any amounts a Holder is obligated to contribute to the capital of the
Partnership or is deemed obligated

30



--------------------------------------------------------------------------------



 



to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c)(2)) of all such
Holders is zero;
     (ii) Second, 100% to the Holders (other than the General Partner) to the
extent of, and in proportion to, the positive balance (if any) in their Adjusted
Capital Accounts; and
     (iii) Third, 100% to the General Partner.
C. Allocations to Reflect Issuance of Additional Partnership Interests. In the
event that the Partnership issues additional Partnership Interests to the
General Partner or any Additional Limited Partner pursuant to Section 4.2 or
4.3, the General Partner shall, without the consent of any other Partner, make
such revisions to this Section 6.2 or to Section 12.2.C or 13.2.A as it
determines are necessary to reflect the terms of the issuance of such additional
Partnership Interests, including making preferential allocations to certain
classes of Partnership Interests, subject to the terms of any Partnership Unit
Designation with respect to Partnership Interests then outstanding.
     Section 6.3 Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Article 6:
A. Special Allocations Upon Liquidation. Notwithstanding any provision in this
Article 6 to the contrary, in the event that the Partnership disposes of all or
substantially all of its assets in a transaction that will lead to a liquidation
of the Partnership pursuant to Article 13 hereof, then any Net Income or Net
Loss realized in connection with such transaction and thereafter (and, if
necessary, constituent items of income, gain, loss and deduction) shall be
specially allocated for such Partnership Year (and to the extent permitted by
Section 761(c) of the Code, for the immediately preceding Partnership Year)
among the Holders as required so as to cause liquidating distributions pursuant
to Section 13.2.A(4) hereof to be made in the same amounts and proportions as
would have resulted had such distributions instead been made pursuant to
Article 5 hereof. In addition, if there is an adjustment to the Gross Asset
Value of the assets of the Partnership pursuant to paragraph (b) of the
definition of Gross Asset Value, allocations of Net Income or Net Loss arising
from such adjustment shall be allocated in the same manner as described in the
prior sentence.
B. Offsetting Allocations. Notwithstanding the provisions of Sections 6.1, 6.2.B
and 6.2.C, but subject to Sections 6.3 and 6.4, in the event Net Income or items
thereof are being allocated to a Partner to offset prior Net Loss or items
thereof which have been allocated to such Partner, the General Partner shall
attempt to allocate such offsetting Net Income or items thereof which are of the
same or similar character (including without limitation Section 704(b) book
items versus tax items) to the original allocations with respect to such
Partner.
     Section 6.4 Regulatory Allocation Provisions. Notwithstanding the foregoing
provisions of this Article 6:
A. Regulatory Allocations.
     (i) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other

31



--------------------------------------------------------------------------------



 



provision of this Article 6, if there is a net decrease in Partnership Minimum
Gain during any Partnership Year, each Holder shall be specially allocated items
of Partnership income and gain for such year (and, if necessary, subsequent
years) in an amount equal to such Holder’s share of the net decrease in
Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Holder pursuant thereto. The
items to be allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.4.A(i) is intended to
qualify as a “minimum gain chargeback” within the meaning of Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.
     (ii) Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.4.A(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.4.A(ii) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.
     (iii) Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holders in accordance with their respective Percentage Interests. Any
Partner Nonrecourse Deductions for any Partnership Year shall be specially
allocated to the Holder(s) who bears the economic risk of loss with respect to
the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable, in accordance with Regulations Section 1.704-2(i).
     (iv) Qualified Income Offset. If any Holder unexpectedly receives an
adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.4.A(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.4.A(iv) were not in the Agreement. It is intended that this
Section 6.4.A(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

32



--------------------------------------------------------------------------------



 



     (v) Gross Income Allocation. In the event that any Holder has a deficit
Capital Account at the end of any Partnership Year that is in excess of the sum
of (1) the amount (if any) that such Holder is obligated to restore to the
Partnership upon complete liquidation of such Holder’s Partnership Interest
(including, the Holder’s interest in outstanding Preferred Units and other
Partnership Units) and (2) the amount that such Holder is deemed to be obligated
to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
each such Holder shall be specially allocated items of Partnership income and
gain in the amount of such excess to eliminate such deficit as quickly as
possible, provided that an allocation pursuant to this Section 6.4.A(v) shall be
made if and only to the extent that such Holder would have a deficit Capital
Account in excess of such sum after all other allocations provided in this
Article 6 have been tentatively made as if this Section 6.4.A(v) and
Section 6.4.A(iv) hereof were not in the Agreement.
     (vi) Limitation on Allocation of Net Loss. To the extent that any
allocation of Net Loss would cause or increase an Adjusted Capital Account
Deficit as to any Holder, such allocation of Net Loss shall be reallocated
(x) first, among the other Holders of Common Units in accordance with their
respective Percentage Interests with respect to Common Units and (y) thereafter,
among the Holders of other classes of Partnership Units as determined by the
General Partner, subject to the limitations of this Section 6.4.A(vi).
     (vii) Section 754 Adjustment. To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their respective
Percentage Interests with respect to Common Units in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holder(s) to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.
     (viii) Curative Allocations. The allocations set forth in
Sections 6.4.A(i), (ii), (iii), (iv), (v), (vi) and (vii) hereof (the
“Regulatory Allocations”) are intended to comply with certain regulatory
requirements, including the requirements of Regulations Sections 1.704-1(b) and
1.704-2. Notwithstanding the provisions of Sections 6.1 and 6.2 hereof, the
Regulatory Allocations shall be taken into account in allocating other items of
income, gain, loss and deduction among the Holders so that to the extent
possible without violating the requirements giving rise to the Regulatory
Allocations, the net amount of such allocations of other items and the
Regulatory Allocations to each Holder shall be equal to the net amount that
would have been allocated to each such Holder if the Regulatory Allocations had
not occurred.

33



--------------------------------------------------------------------------------



 



B. Allocation of Excess Nonrecourse Liabilities. For purposes of determining a
Holder’s proportional share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3), each
Holder’s respective interest in Partnership profits shall be equal to such
Holder’s Percentage Interest with respect to Common Units, except as otherwise
determined by the General Partner.
     Section 6.5 Tax Allocations.
A. In General. Except as otherwise provided in this Section 6.5, for income tax
purposes under the Code and the Regulations, each Partnership item of income,
gain, loss and deduction (collectively, “Tax Items”) shall be allocated among
the Holders in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Sections 6.2 and 6.3 hereof.
B. Section 704(c) Allocations. Notwithstanding Section 6.5.A hereof, Tax Items
with respect to Property that is contributed to the Partnership with an initial
Gross Asset Value that varies from its basis in the hands of the contributing
Partner immediately preceding the date of contribution shall be allocated among
the Holders for income tax purposes pursuant to Regulations promulgated under
Code Section 704(c) so as to take into account such variation. With respect to
Partnership Property that is contributed to the Partnership in connection with
the General Partner’s initial public offering, such variation between basis and
initial Gross Asset Value shall be taken into account under the “traditional
method” as described in Regulations Section 1.704-3(b). With respect to other
Properties, the Partnership shall account for such variation under any method
approved under Code Section 704(c) and the applicable Regulations as chosen by
the General Partner. In the event that the Gross Asset Value of any Partnership
asset is adjusted pursuant to subsection (b) of the definition of “Gross Asset
Value” (provided in Article 1 hereof), subsequent allocations of Tax Items with
respect to such asset shall take account of the variation, if any, between the
adjusted basis of such asset and its Gross Asset Value in the same manner as
under Code Section 704(c) and the applicable Regulations and using the method
chosen by the General Partner; provided, however, that the “traditional method”
as described in Regulations Section 1.704-3(b) shall be used with respect to
Partnership Property that is contributed to the Partnership in connection with
the General Partner’s initial public offering. Allocations pursuant to this
Section 6.5.B are solely for purposes of federal, state and local income taxes
and shall not affect, or in any way be taken into account in computing, any
Partner’s Capital Account or share of Net Income, Net Loss, or any other items
or distributions pursuant to any provision of this Agreement.
ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS
     Section 7.1 Management.
A. Except as otherwise expressly provided in this Agreement, including any
Partnership Unit Designation, all management powers over the business and
affairs of the Partnership are and shall be exclusively vested in the General
Partner, and no Limited Partner shall have any right to participate in or
exercise control or management power over the business and affairs of the
Partnership. No General Partner may be removed by the Partners, with or without
cause,

34



--------------------------------------------------------------------------------



 



except with the Consent of the General Partner. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or that are granted to the General Partner under any other provision of this
Agreement, the General Partner, subject to the other provisions hereof
including, without limitation, Section 3.2 and Section 7.3, and the rights of
any Holder of any Partnership Interest set forth in a Partnership Unit
Designation, shall have full and exclusive power and authority, without the
consent or approval of any Limited Partner, to do all things deemed necessary or
desirable by it to conduct the business and affairs of the Partnership, to
exercise or direct the exercise of all of the powers of the Partnership under
the Act and this Agreement and to effectuate the purposes of the Partnership
including, without limitation:
     (1) the lending or borrowing of money for any lawful purpose, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness (including the securing
of same by deed to secure debt, mortgage, deed of trust or other lien or
encumbrance on the Partnership’s assets) and the incurring of any obligations
that the General Partner deems necessary for the conduct of the activities of
the Partnership or the General Partner;
     (2) the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
     (3) the taking of any and all acts necessary or prudent to ensure that the
General Partner will maintain (x) any position, status or election of the
General Partner that the General Partner deems beneficial to the Partnership in
its sole discretion, including without limitation, continuing to qualify as a
REIT for federal income tax purposes and its status and compliance with
applicable law and best practices (as determined by the General Partner in its
sole discretion) as a company with publicly traded securities and which makes
filings and reports to the SEC under the Exchange Act and the Securities Act,
and (y) any position, status or election of the Partnership that the General
Partner deems beneficial to the Partnership in its sole discretion, including
without limitation, that the Partnership will not be classified as a “publicly
traded partnership” under Code Section 7704;
     (4) subject to Section 11.2 hereof, the acquisition, sale, transfer,
exchange or other disposition of any, all or substantially all of the assets
(including the goodwill) of the Partnership (including, but not limited to, the
exercise or grant of any conversion, option, privilege or subscription right or
any other right available in connection with any assets at any time held by the
Partnership) or the merger, consolidation, reorganization or other combination
of the Partnership with or into another entity;
     (5) the use of the cash and other assets of the Partnership for any purpose
consistent with the terms of this Agreement and on any terms that the General
Partner sees fit, including, without limitation, the financing of the operations
and activities of the General Partner, the Partnership or any of the
Partnership’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the General Partner and/or the Partnership’s Subsidiaries)
and the repayment of obligations of the Partnership, its

35



--------------------------------------------------------------------------------



 



Subsidiaries and any other Person in which the Partnership has an equity
investment, the making of expenditures and the making of capital contributions
to and equity investments in the Partnership’s Subsidiaries;
     (6) the purchase, sale, management, operation, leasing, landscaping,
repair, alteration, demolition, replacement or improvement of any Property or
any part or interest thereof;
     (7) the negotiation, execution and performance of any contracts, including
leases (including ground leases), easements, management agreements, rights of
way and other property-related agreements, conveyances or other instruments that
the General Partner considers useful or necessary to the conduct of the
Partnership’s or any Subsidiary’s operations or the implementation of the
General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, governmental authorities, accountants,
legal counsel, other professional advisors and other agents and the payment of
their expenses and compensation, as applicable;
     (8) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership, and the collection and
receipt of revenues, rents and income of the Partnership;
     (9) the selection and dismissal of officers and employees of the
Partnership (if any), any Subsidiary of the Partnership or the General Partner
or the General Partner (including, without limitation, employees having titles
or offices such as “president,” “vice president,” “secretary” and “treasurer”),
and agents and the determination of their compensation and other terms of
employment or hiring;
     (10) the maintenance of such insurance (including, without limitation,
directors and officers insurance) for the benefit of the Partnership, any
Subsidiary of the Partnership or the General Partner, the Partners (including,
without limitation, the General Partner) and the officers and directors thereof
as the General Partner deems necessary or appropriate;
     (11) the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships,
limited liability companies, joint ventures or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to, any Subsidiary and any other Person in which
the General Partner has an equity investment from time to time);
     (12) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring

36



--------------------------------------------------------------------------------



 



of legal expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
     (13) the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);
     (14) the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt; provided, however, that such methods are otherwise consistent
with the requirements of this Agreement;
     (15) the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;
     (16) the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;
     (17) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;
     (18) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;
     (19) the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases,
confessions of judgment or any other legal instruments or agreements in writing
necessary or appropriate in the judgment of the General Partner for the
accomplishment of any of the powers of the General Partner enumerated in this
Agreement;
     (20) the issuance of additional Partnership Units in connection with
Capital Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;
     (21) the giving or withholding of any consent or approval granted to the
General Partner hereunder;
     (22) the distribution of cash to acquire Common Units held by a Limited
Partner in connection with a Redemption under Section 15.1 hereof;
     (23) an election to acquire Tendered Units in exchange for REIT Shares;

37



--------------------------------------------------------------------------------



 



     (24) the amendment and restatement of Exhibit A hereto to reflect
accurately at all times the Capital Contributions and Percentage Interests of
the Partners with respect to the respective classes of Partnership Units as the
same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of Partnership Units, the
admission of any Additional Limited Partner or any Substituted Limited Partner
or otherwise, which amendment and restatement, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment to this Agreement,
as long as the matter or event being reflected in Exhibit A hereto otherwise is
authorized by this Agreement; and
     (25) the registration of any class of securities of the Partnership under
the Securities Act or the Exchange Act, and the listing of any debt securities
of the Partnership on any exchange or trading forum.
B. Each of the Limited Partners agrees that, except as provided in Section 7.3
hereof and subject to the rights of any Holder of any Partnership Interest set
forth in a Partnership Unit Designation, the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners or any other Persons, notwithstanding any other provision of this
Agreement.
C. At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the Properties and (ii) liability insurance for the Indemnitees
hereunder.
D. At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.
E. In exercising its authority under this Agreement, except as otherwise agreed
by the Partnership, the General Partner may, but shall be under no obligation
to, take into account the tax consequences to any Partner of any action taken
(or not taken) by it and may take into account the tax consequences to the
General Partner in preference to the tax consequences to any Limited Partner.
Except as otherwise agreed by the Partnership and to the fullest extent
permitted by law, the General Partner and the Partnership shall not have
liability to a Limited Partner under any circumstances as a result of any income
tax liability incurred by such Limited Partner as a result of an action (or
inaction) by the General Partner pursuant to its authority under this Agreement.
     Section 7.2 Certificate of Limited Partnership. To the extent that such
action is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Subject to the terms of Section 8.5.A
hereof and the Act, the General Partner shall not be required, before or after
filing, to deliver or mail a copy of the Certificate or any amendment thereto to
any Limited Partner. The General Partner shall use all reasonable efforts to
cause to be filed such

38



--------------------------------------------------------------------------------



 



other certificates or documents as may be reasonable and necessary or
appropriate for the formation, continuation, qualification and operation of the
Partnership as a limited partnership (or a partnership in which the limited
partners have limited liability to the extent provided by applicable law) in the
State of Delaware and any other state, or the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.
     Section 7.3 Restrictions on General Partner’s Authority.
A. The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the Consent of the Limited
Partners, and may not, without limitation:
     (1) take any action that would make it impossible to carry on the ordinary
business of the Partnership, except as otherwise provided in this Agreement;
     (2) perform any act that would subject a Limited Partner to liability as a
general partner in any jurisdiction or any other liability except as provided
herein or under the Act;
     (3) enter into any contract, mortgage, loan or other agreement that
expressly prohibits or restricts (a) the General Partner or the Partnership from
performing its specific obligations under Section 15.1 hereof in full or (b) a
Limited Partner from exercising its rights under Section 15.1 hereof to effect a
Redemption in full, except, in either case, (x) such contractual restrictions
that limit or prevent the General Partner from paying any Redemption under
Section 15.1 in cash but which do not limit or prevent the General Partner from
paying any Redemption under Section 15.1 with the REIT Shares Amount, or
(y) with the Consent of each Limited Partner affected by the prohibition or
restriction;
     (4) withdraw from the Partnership or Transfer any portion of the General
Partners’ interest other than as expressly provided for in this Agreement; or
     (5) be relieved of the General Partner’s obligations under this Agreement
following any Transfer of the General Partner’s Partnership Interest permitted
by this Agreement.
B. Except as provided in Section 7.3.C and 6.2.C hereof or as may be otherwise
expressly provided for in this Agreement, the General Partner shall not, without
the prior Consent of the Limited Partners, amend, modify or terminate this
Agreement.
C. Subject to the rights of any Holder of any Partnership Interest set forth in
a Partnership Unit Designation, the General Partner shall have the power,
without the Consent of the Limited Partners, to amend this Agreement as may be
required to facilitate or implement any of the following purposes:
     (1) to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;
     (2) to reflect issuance of addition Partnership Units in accordance with
the terms of this Agreement, the admission, substitution, termination or
withdrawal of Partners, the Transfer of any Partnership Interest in accordance
with this Agreement, and

39



--------------------------------------------------------------------------------



 



to amend Exhibit A in connection with such admission, substitution, withdrawal
or Transfer;
     (3) to reflect a change that is of an inconsequential nature or does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;
     (4) to set forth or amend the designations, preferences, conversion or
other rights, voting powers, restrictions, limitations as to distributions,
qualifications or terms or conditions of redemption of the Holders of any
additional Partnership Interests issued pursuant to Article 4, including,
without limitation, amending Articles V, VI, VIII and XIII hereof, to
appropriately reflect the distributions, allocations, partnership rights and
rights upon liquidation (including any preference, priority or subordination
thereof) of the additional Partnership Interests so issued in accordance with
the terms thereof;
     (5) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;
     (6) (a) to reflect such changes as are reasonably necessary for the General
Partner to maintain its status as a REIT or to satisfy the REIT Requirements,
(b) to reflect the Transfer of all or any part of a Partnership Interest among
the General Partner and any Disregarded Entity with respect to the General
Partner or (c) to ensure that the Partnership will not be classified as a
“publicly traded partnership” under Code Section 7704;
     (7) to modify either or both of the manner in which items of Net Income or
Net Loss are allocated pursuant to Article VI or the manner in which Capital
Accounts are adjusted, computed, or maintained (but in each case only to the
extent otherwise provided in this Agreement and as may be permitted under
applicable law); and
     (8) to reflect any other modification to this Agreement as is reasonably
necessary for the business or operations of the Partnership or the General
Partner and which does not violate Section 7.3.D.
D. Notwithstanding Sections 7.3.B, 7.3.C, 6.2.C, 5.5 and 14.2 hereof, this
Agreement shall not be amended, and no action may be taken by the General
Partner, without the Consent of each Partner adversely affected thereby, if such
amendment or action would (i) convert a Limited Partner Interest in the
Partnership into a General Partner Interest (except as a result of the General
Partner acquiring such Partnership Interest), (ii) modify the limited liability
of a Limited Partner so as to increase the liability of such Limited Partner to
the liabilities of the Partnership except to the extent required by law,
(iii) adversely alter the rights of any Partner to receive the distributions to
which such Partner is entitled pursuant to Article 5 or Section 13.2.A(4)
hereof, or alter the allocations specified in Article 6 hereof (except, in any
case, as expressly permitted pursuant to Sections 4.2, 5.5, 7.3.C and Article 6
hereof), (iv) adversely alter or modify the Redemption

40



--------------------------------------------------------------------------------



 



rights, Cash Amount or REIT Shares Amount as set forth in Section 15.1 hereof,
or amend or modify any related definitions in a manner adverse to a Limited
Partner seeking to exercise such rights, (v) alter or modify Section 11.2
hereof, (vi) reduce any Limited Partner’s rights to indemnification;
(vii) create any liability of any Limited Partner not already provided in this
Agreement; (viii) amend Section 8.7 other than in accordance with its terms or
with the Consent of a Majority in Interest of the Carlyle Nominating Limited
Partners; (ix) amend this Section 7.3.D or (x) admit any Person as a general
partner of the Partnership other than in accordance with Section 12.1. Further,
no amendment may alter the restrictions on the General Partner’s authority set
forth elsewhere in this Section 7.3 without the Consent specified herein. Any
such amendment or action consented to by any Partner shall be effective as to
that Partner, notwithstanding the absence of such consent by any other Partner.
     Section 7.4 Reimbursement of the General Partner.
A. The General Partner shall not be compensated for its services as General
Partner of the Partnership except as provided in this Agreement (including the
provisions of Articles 5 and 6 hereof regarding distributions, payments and
allocations to which the General Partner may be entitled in its capacity as the
General Partner).
B. Subject to Sections 7.4.D and 15.12 hereof, the Partnership shall be
responsible for and shall pay all expenses relating to the Partnership’s and the
General Partner’s organization and the ownership of each of their assets and
operations. The General Partner is hereby authorized to pay compensation for
accounting, administrative, legal, technical, management and other services
rendered to the Partnership. The Partnership shall be liable for, and shall
reimburse the General Partner as provided for in Section 7.4.D (or such other
basis as the General Partner may determine in its sole and absolute discretion),
for all sums expended in connection with the Partnership’s business, including,
without limitation, (i) expenses relating to the ownership of interests in and
management and operation of the Partnership, (ii) compensation of officers and
employees, including, without limitation, payments under future compensation
plans, of the General Partner, or the Partnership that may provide for stock
units, or phantom stock, pursuant to which employees of the General Partner, or
the Partnership will receive payments based upon dividends on or the value of
REIT Shares, (iii) director fees and expenses of the General Partner or its
Affiliates, (iv) any expenses (other than the purchase price) incurred by the
General Partner in connection with the redemption or other repurchase of its
Capital Shares, and (v) all costs and expenses of the General Partner being a
public company, including, without limitation, costs of filings with the SEC,
reports and other distributions to its stockholders, the additional costs and
expenses relating to compliance under the Sarbanes-Oxley Act, the costs and
expenses of maintaining the listing of REIT Shares and, if applicable, Capital
Shares, on any securities exchange, the costs and expenses of maintaining
disclosure controls and the additional costs related to professionals; provided,
however, that the amount of any reimbursement shall be reduced by any interest
earned by the General Partner with respect to bank accounts or other instruments
or accounts held by it on behalf of the Partnership as permitted pursuant to
Section 7.5 hereof. The Partners acknowledge that all such expenses of the
General Partner are deemed to be for the benefit of the Partnership. Such
reimbursements shall be in addition to any reimbursement of the General Partner
as a result of indemnification pursuant to Section 7.7 hereof.
C. If the General Partner shall elect to purchase from its stockholders REIT
Shares or Capital Shares for the purpose of delivering such REIT Shares or
Capital Shares to satisfy an obligation under any dividend

41



--------------------------------------------------------------------------------



 



reinvestment program adopted by the General Partner, any employee stock purchase
plan adopted by the General Partner or any similar obligation or arrangement
undertaken by the General Partner in the future, in lieu of the treatment
specified in Section 4.7.B., the purchase price paid by the General Partner for
such Capital Shares shall be considered expenses of the Partnership and shall be
advanced to the General Partner or reimbursed to the General Partner, subject to
the condition that, in the case of REIT Shares: (1) if such REIT Shares
subsequently are sold by the General Partner, the General Partner shall pay or
cause to be paid to the Partnership any proceeds received by the General Partner
for such REIT Shares (which sales proceeds shall include the amount of dividends
reinvested under any dividend reinvestment or similar program; provided, that a
transfer of REIT Shares for Partnership Units pursuant to Section 15.1 would not
be considered a sale for such purposes); and (2) if such REIT Shares are not
retransferred by the General Partner, or the General Partner otherwise
determines not to retransfer such REIT Shares, the General Partner shall cause
the Partnership to redeem a number of Partnership Units determined in accordance
with Section 4.7.B, as adjusted.
D. To the extent practicable, Partnership expenses shall be billed directly to
and paid by the Partnership and, subject to Section 15.12 hereof, if and to the
extent any reimbursements to the General Partner or any of its Affiliates by the
Partnership pursuant to this Section 7.4 constitute gross income to such Person
(as opposed to the repayment of advances made by such Person on behalf of the
Partnership), such amounts shall be treated as “guaranteed payments” within the
meaning of Code Section 707(c) and shall not be treated as distributions for
purposes of computing the Partners’ Capital Accounts.
     Section 7.5 Outside Activities of the General Partner. The General Partner
shall not directly or indirectly enter into or conduct any business, other than
in connection with, (a) the ownership, acquisition and disposition of
Partnership Interests, (b) the management of the business and affairs of the
Partnership, (c) the operation of the General Partner as a reporting company
with a class (or classes) of securities registered under Section 12 of the
Exchange Act and listed on a securities exchange, (d) its operations as a REIT,
(e) the offering, sale, syndication, private placement or public offering of
stock, bonds, securities or other interests, (f) financing or refinancing of any
type related to the Partnership or its assets or activities, and (g) such
activities as are incidental thereto; provided, however, that, except as
otherwise provided herein, any funds raised by the General Partner pursuant to
the preceding clauses (e) and (f) shall be made available to the Partnership,
whether as Capital Contributions, loans or otherwise, as appropriate, and,
provided, further that the General Partner may, in its sole and absolute
discretion, from time to time hold or acquire assets in its own name or
otherwise other than through the Partnership so long as the General Partner
takes commercially reasonable measures to ensure that the economic benefits and
burdens of such Property are otherwise vested in the Partnership, through
assignment, mortgage loan or otherwise or, if it is not commercially

42



--------------------------------------------------------------------------------



 



reasonable to vest such economic interests in the Partnership, the Partners
shall negotiate in good faith to amend this Agreement, including, without
limitation, the definition of “Adjustment Factor,” to reflect such activities
and the direct ownership of assets by the General Partner. Nothing contained
herein shall be deemed to prohibit the General Partner from executing guarantees
of Partnership debt. The General Partner and all Disregarded Entities with
respect to the General Partner, taken as a group, shall not own any assets or
take title to assets (other than temporarily in connection with an acquisition
prior to contributing such assets to the Partnership) other than (i) interests
in Disregarded Entities with respect to the General Partner, (ii) Partnership
Interests as the General Partner and (iii) such cash and cash equivalents, bank
accounts or similar instruments or accounts as such group deems reasonably
necessary, taking into account Section 7.1.D hereof and the requirements
necessary for the General Partner to qualify as a REIT and for the General
Partner to carry out its responsibilities contemplated under this Agreement and
the Charter. Any Limited Partner Interests acquired by the General Partner,
whether pursuant to the exercise by a Limited Partner of its right to
Redemption, or otherwise, shall be automatically converted into a General
Partner Interest comprised of an identical number of Partnership Units with the
same terms as the class or series so acquired. Any Affiliates of the General
Partner may acquire Limited Partner Interests and shall, except as expressly
provided in this Agreement, be entitled to exercise all rights of a Limited
Partner relating to such Limited Partner Interests.
     Section 7.6 Transactions with Affiliates.
A. The Partnership may lend or contribute funds to, and borrow funds from,
Persons in which the Partnership has an equity investment, and such Persons may
borrow funds from, and lend or contribute funds to, the Partnership, on terms
and conditions established in the sole and absolute discretion of the General
Partner. The foregoing authority shall not create any right or benefit in favor
of any Person.
B. Except as provided in Section 7.5 hereof, the Partnership may transfer assets
to joint ventures, limited liability companies, partnerships, corporations,
business trusts or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions consistent with this
Agreement and applicable law.
C. The General Partner and its Affiliates may sell, transfer or convey any
property to, or purchase any property from, the Partnership, directly or
indirectly, on terms and conditions established by the General Partner in its
sole and absolute discretion.
D. The General Partner, in its sole and absolute discretion and without the
approval of the Partners or any of them or any other Persons, may propose and
adopt (on behalf of the Partnership) employee benefit plans funded by the
Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
General Partner, the Partnership or any of the Partnership’s Subsidiaries.
E. The Partnership or any Subsidiary may engage in transactions with any Limited
Partner or any Affiliate of a Limited Partner on the terms and conditions
approved by the General

43



--------------------------------------------------------------------------------



 



Partners’ Board of Directors, provided that such transaction was approved in
accordance with the terms of Maryland law governing transactions in which a
director may have any interest.
     Section 7.7 Indemnification.
A. To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorney’s fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership (“Actions”) as set forth in this
Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise; provided, however, that the Partnership shall
not indemnify an Indemnitee to the extent that the conduct of such Indemnitee is
found by a court of competent jurisdiction in a final judgment to be such that
would not permit indemnification under applicable law; and provided, further,
that no payments pursuant to this Agreement shall be made by the Partnership to
indemnify or advance funds to any Indemnitee (x) with respect to any Action
initiated or brought voluntarily by such Indemnitee (and not by way of defense)
unless (I) approved or authorized by the General Partner or (II) incurred to
establish or enforce such Indemnitee’s right to indemnification under this
Agreement, and (y) in connection with one or more Actions or claims brought by
the Partnership or involving such Indemnitee if such Indemnitee is found liable
to the Partnership on any portion of any claim in any such Action.
     Without limitation, the foregoing indemnity shall extend to any liability
of any Indemnitee, pursuant to a loan guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.7.A that the Partnership
indemnify each Indemnitee to the fullest extent permitted by law and this
Agreement. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7.A. The termination of any
proceeding by conviction of an Indemnitee or upon a plea of nolo contendere or
its equivalent by an Indemnitee, or an entry of an order of probation against an
Indemnitee prior to judgment, does not create a presumption that such Indemnitee
acted in a manner contrary to that specified in this Section 7.7.A with respect
to the subject matter of such proceeding. Any indemnification pursuant to this
Section 7.7 shall be made only out of the assets of the Partnership, and neither
the General Partner nor any other Holder shall have any obligation to contribute
to the capital of the Partnership or otherwise provide funds to enable the
Partnership to fund its obligations under this Section 7.7.
B. To the fullest extent permitted by law, subject to the last proviso of the
first paragraph of Section 7.7.A., expenses incurred by an Indemnitee who is a
party to a proceeding or otherwise subject to or the focus of or is involved in
any Action shall be paid or reimbursed by the Partnership as incurred by the
Indemnitee in advance of the final disposition of the Action upon

44



--------------------------------------------------------------------------------



 



receipt by the Partnership of (i) a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in Section 7.7.A has been met,
and (ii) a written undertaking by or on behalf of the Indemnitee to repay the
amount if it shall ultimately be determined that the standard of conduct has not
been met.
C. The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.
D. The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
E. Any liabilities which an Indemnitee incurs as a result of acting on behalf of
the Partnership or the General Partner (whether as a fiduciary or otherwise) in
connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the IRS, penalties assessed by the
U.S. Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise) shall be treated as liabilities or judgments or
fines under this Section 7.7, unless such liabilities arise as a result of
(i) an act or omission of such Indemnitee that was material to the matter giving
rise to the Action and either was committed in bad faith or was the result of
active and deliberate dishonesty; (ii) in the case of any criminal proceeding,
an act or omission that such Indemnitee had reasonable cause to believe was
unlawful, or (iii) any transaction in which such Indemnitee actually received an
improper personal benefit in violation or breach of any provision of this
Agreement.
F. In no event may an Indemnitee subject any of the Holders to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
G. An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
H. The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to

45



--------------------------------------------------------------------------------



 



such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.
I. It is the intent of the parties that any amounts paid by the Partnership to
the General Partner pursuant to this Section 7.7 shall be treated as “guaranteed
payments” within the meaning of Code Section 707(c) and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.
J. Any obligation or liability whatsoever of the General Partner which may arise
at any time under this Agreement or any other instrument, transaction, or
undertaking contemplated hereby shall be satisfied, if at all, out of the assets
of the General Partner or the Partnership only. No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any of the General Partner’s directors, stockholders, officers,
employees, or agents, regardless of whether such obligation or liability is in
the nature of contract, tort or otherwise.
     Section 7.8 Liability of the General Partner.
A. The Limited Partners agree that: (i) the General Partner is acting for the
benefit of the Partnership, the Limited Partners and the General Partner’s
stockholders collectively; (ii) neither the General Partner generally nor the
Board of Directors of the General Partner specifically is under any obligation
to give priority to the separate interests of the Limited Partners or the
General Partner’s stockholders (including, without limitation, the tax
consequences to Limited Partners or Assignees or to stockholders) in deciding
whether to cause the Partnership to take (or decline to take) any actions;
(iii) if there is a conflict between the interests of the stockholders of the
General Partner on one hand and the Limited Partners on the other, the General
Partner shall endeavor in good faith to resolve the conflict in a manner not
adverse to either the stockholders of the General Partner or the Limited
Partners; and (iv) the General Partner shall not be liable under this Agreement
to the Partnership or to any Partner for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with any of the decisions taken by the General Partner in its capacity as such;
provided, that the General Partner has acted in good faith and in accordance
with this Agreement. The Limited Partners agree that the status of the General
Partner as a REIT and as a reporting company under Section 12 of the Exchange
Act with the REIT Shares listed on an exchange is of benefit to the Partnership
and that actions taken in good faith by the General Partner in support thereof
shall be deemed actions taken for the benefit of the Partnership and all
Partners including the Limited Partners.
B. Subject to its obligations and duties as General Partner set forth in this
Agreement and applicable law, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents. The General
Partner shall not be responsible to the Partnership or the Holders for any
misconduct or negligence on the part of any such employee or agent appointed by
it in good faith.
C. Any obligation or liability whatsoever of the General Partner which may arise
at any time under this Agreement or any other instrument, transaction, or
undertaking contemplated hereby

46



--------------------------------------------------------------------------------



 



shall be satisfied, if at all, out of the assets of the General Partner or the
Partnership only. To the fullest extent permitted by law, no such obligation or
liability shall be personally binding upon, nor shall resort for the enforcement
thereof be had to, any of the General Partner’s directors, stockholders,
officers, employees, or agents, regardless of whether such obligation or
liability is in the nature of contract, tort or otherwise. Notwithstanding
anything to the contrary set forth in this Agreement, to the fullest extent
permitted by law, none of the directors or officers of the General Partner shall
be liable or accountable in damages or otherwise to the Partnership, any
Partners, or any Assignees for losses sustained, liabilities incurred or
benefits not derived as a result of errors in judgment or mistakes of fact or
law or of any act or omission.
D. Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s and its officers’ and directors’ liability to the
Partnership and the Limited Partners under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
E. Notwithstanding anything herein to the contrary, except as required by the
Act, except for liability for intentional harm or gross negligence on the part
of such Limited Partner, pursuant to any express indemnities given to the
Partnership by any Partner pursuant to any other written instrument or pursuant
to any payment obligations of a Limited Partner pursuant to this Agreement, no
Limited Partner, in its capacity as such, shall have any personal liability
whatsoever, to the Partnership or to the other Partners, or for the debts or
liabilities of the Partnership or the Partnership’s obligations hereunder, and
the full recourse of the other Partner(s) shall be limited to the interest of
that Limited Partner in the Partnership. Without limitation of the foregoing,
and except as required by the Act, except for liability for intentional harm or
gross negligence on the part of any Limited Partner, pursuant to any such
express indemnity, or pursuant to any payment obligations of a Limited Partner
pursuant to this Agreement no property or assets of such Limited Partner, other
than its right to distributions from the Partnership, shall be subject to levy,
execution or other enforcement procedures for the satisfaction of any judgment
(or other judicial process) in favor of any other Partner(s) and arising out of,
or in connection with, this Agreement. This Agreement is executed by the
officers of the General Partner solely as officers of the same and on behalf of
the General Partner and not in their own individual capacities.
F. To the extent that, at law or in equity, the General Partner has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Limited Partners, the General Partner shall not be liable to the
Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict or eliminate the duties and liabilities of the General
Partner under the Act or otherwise existing at law or in equity to the
Partnership or its partners, are agreed by the Partners to replace such other
duties and liabilities of such General Partner.
G. To the fullest extent permitted by law and notwithstanding any other
provision of this Agreement or in any agreement contemplated herein or
applicable provisions of law or equity or otherwise, whenever in this Agreement
the General Partner or the Liquidator is permitted or required to make a
decision (i) in its “sole and absolute discretion,” “sole discretion” or
“discretion” or under a grant of similar authority or latitude, the General
Partner and the Liquidator, as applicable, shall be entitled to consider only
such interests and factors as it desires, including its own interests, and shall
have no duty or obligation to give any consideration to any interest or factors
affecting the Partnership or the Partners or any of them, or (ii) in its “good
faith” or under another expressed standard, the General Partner shall act under
such express standard and shall not be subject to any other or different
standards.

47



--------------------------------------------------------------------------------



 



If any question should arise with respect to the operation of the Partnership,
which is not otherwise specifically provided for in this Agreement or the Act,
or with respect to the interpretation of this Agreement, the General Partner is
hereby authorized to make a final determination with respect to any such
question and to interpret this Agreement in such a manner as it shall deem, in
its sole discretion, to be fair and equitable, and its determination and
interpretations so made shall be final and binding on all parties. The General
Partner’s “sole and absolute discretion,” “sole discretion” and “discretion”
under this Agreement shall be exercised consistently with the General Partner’s
fiduciary duties and obligation under the implied contractual covenant of good
faith and fair dealing under the Act.
     Section 7.9 Other Matters Concerning the General Partner.
A. The General Partner may rely in good faith and shall be protected from
liability to the Partnership and the Partners in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties.
B. The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers, architects, engineers, environmental
consultants and other consultants and advisers selected by it, and the General
Partner shall be protected from liability to the Partnership and the Limited
Partners for any act taken or omitted to be taken in good faith reliance upon
the opinion of such Persons as to matters that the General Partner reasonably
believes to be within such Person’s professional or expert competence.
C. The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers or
agents or a duly appointed attorney or attorneys-in-fact. Each such officer,
agent or attorney shall, to the extent authorized by the General Partner, have
full power and authority to do and perform all and every act and duty that is
permitted or required to be done by the General Partner hereunder.
D. Notwithstanding any other provision of this Agreement or the Act, any action
of the General Partner on behalf of the Partnership or any decision of the
General Partner to refrain from acting on behalf of the Partnership, undertaken
in the good faith belief that such action or omission is necessary or advisable
in order (i) to protect the ability of the General Partner to continue to
qualify as a REIT, (ii) for the General Partner otherwise to satisfy the REIT
Requirements, (iii) for the General Partner to avoid incurring any taxes under
Code Section 857 or Code Section 4981, or (iv) for any General Partner Affiliate
to continue to qualify as a “qualified REIT subsidiary” (within the meaning of
Code Section 856(i)(2)), is expressly authorized under this Agreement and is
deemed approved by all of the Limited Partners.(including, without limitation,
making prepayments on loans and borrowing money to permit the Partnership to
make distributions to the Holders in such amounts as will permit the General
Partner to prevent the imposition of any federal income tax on the General
Partner (including, for this purpose, any excise tax pursuant to Code
Section 4981), to make distributions to its stockholders and payments to any
taxing authority sufficient to permit the General Partner to maintain REIT
status or otherwise to satisfy the REIT Requirements).

48



--------------------------------------------------------------------------------



 



     Section 7.10 Title to Partnership Assets. Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively with other Partners or Persons, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner or such nominee or Affiliate for the use
and benefit of the Partnership in accordance with the provisions of this
Agreement. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
     Section 7.11 Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner, or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in interest,
both legally and beneficially. Each Limited Partner hereby waives, to the
fullest extent permitted by law, any and all defenses or other remedies that may
be available against such Person to contest, negate or disaffirm any action of
the General Partner in connection with any such dealing. In no event shall any
Person dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expediency of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (ii) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (iii) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.
ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
     Section 8.1 Limitation of Liability. No Limited Partner, in its capacity as
such, shall have any liability under this Agreement except for intentional harm
or gross negligence on the part of such Limited Partner or as expressly provided
in this Agreement (including, without limitation, Section 10.4 hereof) or under
the Act.
     Section 8.2 Management of Business. Subject to the rights and powers of the
General Partner hereunder, no Limited Partner or Assignee (other than in its
separate capacity as the General Partner, any of its Affiliates or any officer,
director, member, employee, partner, agent or trustee of the General Partner,
the Partnership or any of their Affiliates, in their capacity as such) shall
take part in the operations, management or control (within the meaning of the
Act) of

49



--------------------------------------------------------------------------------



 



the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative, or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.
     Section 8.3 Outside Activities of Limited Partners. Subject to any
agreements entered into pursuant to Section 7.6 hereof and any other agreements
entered into by a Limited Partner or any of its Affiliates with the General
Partner, the Partnership or a Subsidiary (including, without limitation, any
employment agreement), any Limited Partner and any Assignee, officer, director,
employee, agent, trustee, Affiliate, member or stockholder of any Limited
Partner shall be entitled to and may have business interests and engage in
business activities in addition to those relating to the Partnership, including
business interests and activities that are in direct or indirect competition
with the Partnership or that are enhanced by the activities of the Partnership.
Neither the Partnership nor any Partner shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner), and such Person shall have no obligation pursuant to this
Agreement, subject to Section 7.6 hereof and any other agreements entered into
by a Limited Partner or its Affiliates with the General Partner, the Partnership
or a Subsidiary, to offer any interest in any such business ventures to the
Partnership, any Limited Partner, or any such other Person, even if such
opportunity is of a character that, if presented to the Partnership, any Limited
Partner or such other Person, could be taken by such Person.
     Section 8.4 Return of Capital. Except pursuant to the rights of Redemption
set forth in Section 15.1 hereof or in any Partnership Unit Designation, no
Limited Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon dissolution of the Partnership as provided herein. Except to
the extent provided in Article 5 and Article 6 hereof or otherwise expressly
provided in this Agreement or in any Partnership Unit Designation, no Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions or as to profits,
losses or distributions.
     Section 8.5 Rights of Limited Partners Relating to the Partnership.
A. In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5.C hereof, the General Partner shall deliver to
each Limited Partner a copy of any information mailed or electronically
delivered to all of the common stockholders of the General Partner as soon as
practicable after such mailing.
B. The Partnership shall notify any Qualifying Party, on request, of the then
current Adjustment Factor and any change made to the Adjustment Factor shall be
set forth in the quarterly report required by Section 9.3.B hereof immediately
following the date such change becomes effective.

50



--------------------------------------------------------------------------------



 



C. Notwithstanding any other provision of this Section 8.5, the General Partner
may keep confidential from the Limited Partners (or any of them), for such
period of time as the General Partner determines in its sole and absolute
discretion to be reasonable, any information that (i) the General Partner
reasonably believes to be in the nature of trade secrets or other information
the disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or could damage the Partnership or its
business or (ii) the Partnership is required by law or by agreement to keep
confidential.
D. Upon written request by any Limited Partner, the General Partner shall cause
the ownership of Partnership Units by such Limited Partner to be evidenced by a
certificate for units substantially in the form of Exhibit D hereto, or such
other form as the General Partner may determine with respect to any class of
Partnership Units issued from time to time under this Agreement. The General
Partner may direct a new certificate or certificates to be issued in place of
any certificate or certificates theretofore issued by the Partnership alleged to
have been lost, destroyed, stolen or mutilated, upon the making of an affidavit
of that fact by the person claiming the certificate to be lost, destroyed,
stolen or mutilated. Unless otherwise determined by the General Partner, the
owner of such lost, destroyed, stolen or mutilated certificate or certificates,
or his or her legal representative, shall be required, as a condition precedent
to the issuance of a new certificate or certificates, to give the Partnership a
bond in such sums as the General Partner may direct as indemnity against any
claim that may be made against the Partnership.
     Section 8.6 Partnership Right to Call Limited Partner Interests.
     Notwithstanding any other provision of this Agreement, on and after the
date on which the aggregate Percentage Interests of the Common Units held by the
Limited Partners are less than one percent (1%) of the total outstanding Common
Units held by all Partners, the Partnership shall have the right, but not the
obligation, from time to time and at any time to redeem any and all outstanding
Common Units held by Limited Partners by treating any such Limited Partner as a
Tendering Party who has delivered a Notice of Redemption pursuant to
Section 15.1 hereof for the amount of Common Units to be specified by the
General Partner, in its sole and absolute discretion, by notice to such Limited
Partner that the Partnership has elected to exercise its rights under this
Section 8.6. Such notice given by the General Partner to a Limited Partner
pursuant to this Section 8.6 shall be treated as if it were a Notice of
Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 8.6, (a) any Limited Partner (whether or not otherwise
a Qualifying Party) may, in the General Partner’s sole and absolute discretion,
be treated as a Qualifying Party that is a Tendering Party and (b) the
provisions of Sections 15.1.E(2) and 15.1.B hereof shall not apply, but the
remainder of Section 15.1 hereof shall apply, mutatis mutandis.
     Section 8.7 Board Nomination Rights.
A. Board Nominees.
     (1) From and after the closing of the initial public offering of REIT
Shares, at each stockholders’ meeting of the General Partner at which directors
will be elected, the General Partner will cause to be included in each slate of
directors proposed,

51



--------------------------------------------------------------------------------



 



recommended and/or nominated for election by the General Partner or its Board of
Directors (a) so long as the Carlyle Limited Partners hold a Beneficial
Ownership of Common Interest that is equal to at least 50%, a number of Carlyle
Nominees that, if elected, would comprise one director less than the lowest
whole number that would exceed 33.3% of the entire Board of Directors
immediately after such election, but in no event less than one such Carlyle
Nominee and (b) so long as the Carlyle Limited Partners hold a Beneficial
Ownership of Common Interest that is equal to at least 10%, but is less than
50%, a number of Carlyle Nominees that, if elected, would comprise one director
less than the lowest whole number that would exceed 20% of the entire Board of
Directors immediately after such election, but in no event less than one such
Carlyle Nominee. The General Partner, acting through its Board of Directors,
will recommend and use all reasonable efforts to cause the election of each
Carlyle Nominee nominated in accordance with the foregoing. The General Partner
agrees to use all reasonable efforts to solicit proxies for such Carlyle
Nominees from all holders of REIT Shares and/or other voting stock entitled to
vote thereon.
     (2) To facilitate the nomination rights set forth above, the General
Partner will notify the Carlyle Nominating Limited Partners in writing a
reasonable period of time in advance of any action to be taken by the General
Partner or the Board of Directors for the purpose of nominating, electing or
designating directors, which, in the case of a proxy statement, information
statement or registration statement in which nominees for director would be
named, shall be delivered by the General Partner to the Carlyle Nominating
Limited Partners no later than 30 days prior to the anticipated mailing or
filing date, as applicable. Such notice shall set forth in reasonable detail the
nature of the action to be taken by the General Partner or the Board of
Directors, and the anticipated date thereof. Upon receipt of such notice, the
Carlyle Nominating Limited Partners will designate any Carlyle Nominees by
written consent (in accordance with Article 14) of a Majority in Interest of the
Carlyle Nominating Limited Partners as soon as reasonably practicable
thereafter; provided, however, that if the Carlyle Nominating Limited Partners
shall have failed to designate Carlyle Nominees in a timely manner, the Carlyle
Nominating Limited Partners shall be deemed to have designated any incumbent
Carlyle Nominees in a timely manner unless there are no remaining incumbent
Carlyle Nominees or the incumbent Carlyle Nominee declines to serve, in which
case the General Partner may nominate another Person.
     (3) The Carlyle Nominating Limited Partners will provide the General
Partner with such information about each Carlyle Nominee as is reasonably
requested by the General Partner in order to comply with applicable disclosure
rules including without limitation any information required of a proposed
nominee under the Bylaws of the General Partner.
     (4) To the extent required by law or the rules of the principal securities
exchange on which the REIT Shares are listed or admitted to trading, the General
Partner will take such actions as necessary to ensure that a sufficient number
of those members of the Board of Directors that are not Carlyle Nominees or
members of the General Partner’s senior management shall at all times satisfy
the standard of independence necessary for a director to qualify as an
“Independent Director” as such term (or any replacement term) is used under the
rules and listing standards of such principal securities exchange, as such rules
and listing standards may be amended from time to time (the “Independence
Standard”) in order to maintain such listing.

52



--------------------------------------------------------------------------------



 



B. Committee Membership.
     (1) Unless prohibited by law or the rules of the principal securities
exchange on which the REIT Shares are listed or admitted to trading and so long
as the Carlyle Nominating Limited Partners are entitled to nominate at least one
member of the Board of Directors under Section 8.7.A(1), at least one Carlyle
Nominee then serving as a director shall be appointed to each committee of the
Board of Directors (including, without limitation, the audit committee if the
Carlyle Nominee is qualified as “independent” under Section 10A(m)(3) of the
Exchange Act), other than any committee formed for the purpose of approving any
transaction with a Carlyle Limited Partner.
C. Vacancies; Removal.
     (1) In the event that a vacancy is created at any time with respect to a
Board of Directors seat held by a Carlyle Nominee by reason of the death,
disability, retirement, resignation or removal (with or without cause) of such
Carlyle Nominee and so long as the Carlyle Nominating Limited Partners are
entitled to nominate at least one member of the Board of Directors under
Section 8.7.A(1), the General Partner shall cause such vacancy to be filled by a
majority vote of the Carlyle Nominees then serving as directors.
     (2) In the event of any increase in the size of the General Partner’s Board
of Directors that would cause the number of Carlyle Nominees to serve on the
Board of Directors pursuant to the terms of Section 8.7.A to be greater than the
number of actual Carlyle Nominees nominated by a Majority in Interest of the
Carlyle Nominating Limited Partners, the General Partner shall cause any vacancy
to be filled by a Majority in Interest of the Carlyle Nominating Limited
Partners as the replacement Carlyle Nominee.
D. Charter and Bylaws to Be Consistent. The General Partner, acting through the
Board of Directors, shall take or cause to be taken all lawful action necessary
or appropriate to ensure that none of the Charter or Bylaws or any of the
corresponding organizational documents of the General Partner’s subsidiaries
contain any provisions inconsistent with this Agreement or which would in any
way nullify or impair the terms of this Agreement or the rights of the Carlyle
Limited Partners or the Carlyle Nominating Limited Partners hereunder.
E. Termination of Nomination Rights. The nomination and other rights of the
Carlyle Limited Partners set forth in this Section 8.7 shall automatically
terminate at such time as the Carlyle Limited Partners cease to hold at least a
10% Beneficial Ownership of Common Interest. Upon any such termination, and
notwithstanding anything to the contrary in this

53



--------------------------------------------------------------------------------



 



Agreement, the General Partner shall be entitled to amend this Agreement to
delete this Section 8.7 and correlative provisions elsewhere in this Agreement
in their entirety.
ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS
     Section 9.1 Records and Accounting.
A. The General Partner shall keep or cause to be kept at the principal place of
business of the Partnership those records and documents, if any, required to be
maintained by the Act and any other books and records deemed by the General
Partner to be appropriate with respect to the Partnership’s business, including,
without limitation, all books and records necessary to provide to the Limited
Partners any information, lists and copies of documents required to be provided
pursuant to Section 8.5.A, Section 9.3 or Article 13 hereof. Any records
maintained by or on behalf of the Partnership in the regular course of its
business may be kept on any information storage device, provided that the
records so maintained are convertible into clearly legible written form within a
reasonable period of time.
B. The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or on such other basis as the General Partner determines
to be necessary or appropriate. To the extent permitted by sound accounting
practices and principles, the Partnership and the General Partner may operate
with integrated or consolidated accounting records, operations and principles.
     Section 9.2 Partnership Year. For purposes of this Agreement, “Partnership
Year” means the fiscal year of the Partnership, which shall be the same as the
tax year of the Partnership. The tax year shall be the calendar year unless
otherwise required by the Code.
     Section 9.3 Reports.
A. As soon as practicable, but in no event later than one hundred five
(105) days after the close of each Partnership Year, the General Partner shall
cause to be mailed to each Limited Partner of record as of the close of the
Partnership Year, financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such Partnership Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
nationally recognized firm of independent public accountants selected by the
General Partner.
B. As soon as practicable, but in no event later than sixty (60) days after the
close of each calendar quarter (except the last calendar quarter of each year),
the General Partner shall cause to be mailed to each Limited Partner of record
as of the last day of the calendar quarter, a report containing unaudited
financial statements of the Partnership for such calendar quarter, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the General Partner, and such other information as may be required by
applicable law or regulation or as the General Partner determines to be
appropriate.
C. The General Partner shall have satisfied its obligations under Section 9.3.A
and Section 9.3.B by posting or making available the reports required by this
Section 9.3 on the

54



--------------------------------------------------------------------------------



 



website maintained from time to time by the Partnership or the General Partner,
provided that such reports are able to be printed or downloaded from such
website.
D. At the request of any Limited Partner, the General Partner shall provide
access to the books, records and workpapers upon which the reports required by
this Section 9.3 are based, to the extent required by the Act.
ARTICLE 10
TAX MATTERS
     Section 10.1 Preparation of Tax Returns. The General Partner shall arrange
for the preparation and timely filing of all returns with respect to Partnership
income, gains, deductions, losses and other items required of the Partnership
for federal and state income tax purposes and shall use all reasonable efforts
to furnish, within ninety (90) days of the close of each taxable year, the tax
information reasonably required by Limited Partners for federal and state income
tax and any other tax reporting purposes. The Limited Partners shall promptly
provide the General Partner with such information relating to any Contributed
Property as is readily available to the Limited Partners, including tax basis
and other relevant information, as may be reasonably requested by the General
Partner from time to time.
     Section 10.2 Tax Elections. Except as otherwise provided herein, the
General Partner shall, in its sole and absolute discretion, determine whether to
make any available election pursuant to the Code. The General Partner shall have
the right to seek to revoke any such election upon the General Partner’s
determination in its sole and absolute discretion that such revocation is in the
best interests of the Partnership and the Partners. At the request of any
Limited Partner, the General Partner shall cause the Partnership to make a Code
Section 754 election.
     Section 10.3 Tax Matters Partner.
A. The General Partner shall be the “tax matters partner” (as defined in Code
Section 6231) of the Partnership for federal income tax purposes. The tax
matters partner shall receive no compensation for its services. All third-party
costs and expenses incurred by the tax matters partner in performing its duties
as such (including legal and accounting fees and expenses) shall be borne by the
Partnership in addition to any reimbursement pursuant to Section 7.4 hereof.
Nothing herein shall be construed to restrict the Partnership from engaging an
accounting firm to assist the tax matters partner in discharging its duties
hereunder.
B. The tax matters partner is authorized, but not required:
     (1) to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), provided that the General
Partner shall provide timely notice to each Partner of any tax audit or judicial
review. In the settlement agreement with respect to any such proceedings, the
tax matters partner may expressly state that such agreement shall bind all
Partners, except that such settlement agreement shall not bind any Partner
(i) who (within the time prescribed pursuant to the Code and Regulations) files
a statement with

55



--------------------------------------------------------------------------------



 



the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner (as the case may be)
or (ii) who is a “notice partner” (as defined in Code Section 6231) or a member
of a “notice group” (as defined in Code Section 6223(b)(2));
     (2) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “Final Adjustment”) is mailed to the tax matters partner, to
seek judicial review of such Final Adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;
     (3) to intervene in any action brought by any other Partner for judicial
review of a final adjustment;
     (4) to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;
     (5) to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and
     (6) to take any other action on behalf of the Partners or any of them in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.
The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner hereof
shall be fully applicable to the tax matters partner in its capacity as such.
     Section 10.4 Withholding. Each Limited Partner hereby authorizes the
Partnership to withhold from or pay on behalf of or with respect to such Limited
Partner any amount of federal, state, local or foreign taxes that the General
Partner determines the Partnership is required to withhold or pay with respect
to any amount distributable or allocable to such Limited Partner pursuant to
this Agreement, including, without limitation, any taxes required to be withheld
or paid by the Partnership pursuant to Code Section 1441, Code Section 1442,
Code Section 1445 or Code Section 1446. Any amount withheld with respect to a
Limited Partner pursuant to this Section 10.4 shall be treated as paid or
distributed, as applicable, to such Limited Partner for all purposes under this
Agreement. Any amount paid on behalf of or with respect to a Limited Partner, in
excess of any such withheld amount, shall constitute a loan by the Partnership
to such Limited Partner, which loan shall be repaid by such Limited Partner
within thirty (30) days after the affected Limited Partner receives written
notice from the General Partner that such payment must be made, provided that
the Limited Partner shall not be required to repay such deemed loan

56



--------------------------------------------------------------------------------



 



if either (i) the Partnership withholds such payment from a distribution that
would otherwise be made to the Limited Partner or (ii) the General Partner
determines, in its sole and absolute discretion, that such payment may be
satisfied out of the Available Cash of the Partnership that would, but for such
payment, be distributed to the Limited Partner. Any amounts payable by a Limited
Partner hereunder shall bear interest at the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in the Wall Street Journal (but not higher than the maximum lawful rate)
from the date such amount is due (i.e., thirty (30) days after the Limited
Partner receives written notice of such amount) until such amount is paid in
full.
     Section 10.5 Organizational Expenses. The General Partner may cause the
Partnership to elect to deduct expenses, if any, incurred by it in organizing
the Partnership ratably over a 180-month period as provided in Section 709 of
the Code.
ARTICLE 11
PARTNER TRANSFERS AND WITHDRAWALS
     Section 11.1 General Limitation on Transfer.
A. No Partnership Interest shall be Transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. Any
Transfer or purported Transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio.
B. No part of the interest of a Partner shall be subject to the claims of any
creditor, to any spouse for alimony or support, or to legal process, and may not
be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement or the Act.
     Section 11.2 Transfer of General Partner’s Partnership Interest.
A. Except as provided in Section 11.2.B or Section 11.2.C, and subject to the
rights of any Holder of any Partnership Interest set forth in a Partnership Unit
Designation, the General Partner may not Transfer all or any portion of its
Partnership Interest without the Consent of the Limited Partners. It is a
condition to any Transfer of a Partnership Interest of a General Partner
otherwise permitted hereunder that: (i) coincident with such Transfer, the
transferee is admitted as a General Partner pursuant to Section 12.1 hereof;
(ii) the transferee assumes, by operation of law or express agreement, all of
the obligations of the transferor General Partner under this Agreement with
respect to such Transferred Partnership Interest; and (iii) the transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired and the admission of such transferee as a General Partner.
B. Certain Transactions of the General Partner and the Partnership. Except as
provided in this Section 11.2.B or in Section 11.2.C, the General Partner shall
not, and shall not permit the Partnership to, engage in any merger,
consolidation or other combination with or into another Person, any sale of all
or substantially all of its assets or any reclassification of or change in all
of its outstanding REIT Shares or Partnership Interests (“Termination
Transaction”). The General Partner may engage in, or cause the Partnership to
engage in, a Termination

57



--------------------------------------------------------------------------------



 



Transaction, subject to compliance with the other applicable provisions of this
Agreement if (a) the Termination Transaction has been approved by a Consent of
the Partners or (b) any of clause (i), (ii) or (iii) below is satisfied:
     (i) in connection with such Termination Transaction, all of the Limited
Partners will receive, or will have the right to elect to receive, for each
Common Unit an amount of cash, securities or other property equal to the product
of the Adjustment Factor and the greatest amount of cash, securities or other
property paid to a holder of one REIT Share in consideration of one REIT Share
pursuant to the terms of such Termination Transaction; provided, that if, in
connection with such Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of more than fifty
percent (50%) of the outstanding REIT Shares, each holder of Common Units shall
receive, or shall have the right to elect to receive, the greatest amount of
cash, securities or other property which such holder of Common Units would have
received had it exercised its right to Redemption pursuant to Article 15 hereof
and received REIT Shares in exchange for its Common Units immediately prior to
the expiration of such purchase, tender or exchange offer and had thereupon
accepted such purchase, tender or exchange offer and then such Termination
Transaction shall have been consummated; or
     (ii) all of the following conditions are met: (w) substantially all of the
assets directly or indirectly owned by the Partnership immediately prior to the
Termination Transaction are owned directly or indirectly by the Partnership or
another limited partnership or limited liability company which is the survivor
of a merger, consolidation or combination of assets with the Partnership (in
each case, the “Surviving Partnership”); (x) the Persons who were Limited
Partners immediately prior to the consummation of such Termination Transaction
own a percentage interest of the Surviving Partnership based on the relative
fair market value of the net assets of the Partnership and the other net assets
of the Surviving Partnership immediately prior to the consummation of such
transaction; (y) the rights, preferences and privileges in the Surviving
Partnership of such Limited Partners are at least as favorable as those in
effect immediately prior to the consummation of such transaction and as those
applicable to any other limited partners or non-managing members of the
Surviving Partnership; and (z) the rights of such Limited Partners include at
least one of the following: (a) the right to redeem their interests in the
Surviving Partnership for the consideration available to such persons pursuant
to Section 11.2.B(i) or (b) the right to redeem their interests in the Surviving
Partnership for cash on terms substantially equivalent to those in effect with
respect to their Partnership Units immediately prior to the consummation of such
transaction, or, if the ultimate controlling person of the Surviving Partnership
has publicly traded common equity securities, such common equity securities,
with an exchange ratio based on the determination of relative fair market value
of such securities and the REIT Shares; or
     (iii) the terms of such Termination Transaction are otherwise approved by
the Consent of the Limited Partners.
C. Subject to compliance with the other provisions of this Article 11, the
General Partner may Transfer all of its Partnership Interests at any time to any
Person that is, at the time of such

58



--------------------------------------------------------------------------------



 



Transfer, a wholly-owned Subsidiary of the General Partner, including any
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)),
without the Consent of any Limited Partners and designate such wholly-owned
Subsidiary to become the General Partner under Section 12.1.
D. Except in connection with Transfers permitted in this Article 11, the General
Partner may not voluntarily withdraw as a general partner of the Partnership
without the Consent of the Limited Partners.
     Section 11.3 Limited Partners’ Rights to Transfer.
A. General. Except as provided in 11.3.B and subject to the rights of any Holder
of any Partnership Interest set forth in a Partnership Unit Designation, no
Limited Partner may Transfer all or any portion of its Partnership Interest to
any transferee without the Consent of the General Partner.
B. Transfers without the Consent of the General Partner. Each Limited Partner,
and each transferee of Partnership Units or Assignee pursuant to a Permitted
Transfer, may Transfer all or any portion of its Partnership Interest to any
Person, without the Consent of the General Partner, but subject to the other
provisions of Article 11 hereof, pursuant to (i) a Permitted Transfer or (ii) a
Transfer that satisfies each of the following conditions:
The transferor Limited Partner (or the Partner’s estate in the event of the
Partner’s death) shall give written notice (the “ROFO Notice”) of the proposed
Transfer to the General Partner, which notice shall state the material terms and
conditions, including the price, pursuant to which the Limited Partner proposes
to Transfer the Partnership Units. The ROFO Notice shall constitute the Limited
Partner’s offer to Transfer the Partnership Units to the General Partner, which
offer shall be irrevocable for a period of (10) Business Days (the “ROFO Notice
Period”). Upon receipt of the ROFO Notice, the General Partner shall have until
the end of the ROFO Notice Period to accept the offer to purchase all (but not
less than all) of the subject Partnership Units by delivering a written notice
(a “ROFO Acceptance”) to the transferor Limited Partner stating that it accepts
the offer to purchase such Partnership Units on the terms specified in the ROFO
Notice. Any ROFO Acceptance so delivered shall be binding on the transferor
Limited Partner and the General Partner upon delivery by the General Partner
(except as provided below with respect to the General Partner electing to pay
the purchase price with a Delayed Purchase Note). If the General Partner does
not deliver a ROFO Acceptance prior to the expiration of the ROFO Notice Period,
the transferor Limited Partner may, during the (60) Business Day period
following the expiration of the ROFO Notice Period (which period may be extended
for a reasonable time not to exceed (90) Business Days to the extent reasonably
necessary to effect compliance with the Hart-Scott-Rodino Act, if applicable,
and any other applicable requirements of law (the “Waived ROFO Transfer
Period”)), Transfer all of the Partnership Units to a third party on terms and
conditions no less favorable to the transferor than the proposed terms specified
in the ROFO Notice, and subject to the other conditions of this Section 11.3. If
the Limited Partner does not Transfer the subject Partnership Units within such
period or, if such Transfer is not consummated within the Waived ROFO Transfer
Period in accordance with the terms hereof or if the transferor Limited Partner
declines to accept a Delayed Purchase Note, the right provided hereunder shall
be deemed to be revived and such Partnership Units shall not be offered to any
Person unless first re-offered to the General Partner in accordance with this
Section 11.3.B(1). If the General Partner delivers a ROFO Acceptance, the
General Partner shall purchase the Partnership Units on such terms within ten
(10) Business Days after such acceptance; provided, however, that in the event
that the proposed terms involve a purchase for cash, the General Partner may at
its election deliver in lieu of all or any portion of such cash a note (a
“Delayed Purchase Note”) from the General Partner payable to the transferor
Limited Partner at a date as soon as reasonably practicable, but in no event
later than one hundred eighty (180) days after such purchase, and bearing
interest at an annual rate equal to the lower of (i) the total dividends
declared with respect to one (1) REIT Share for the four (4) preceding fiscal
quarters of the General Partner, divided by the Value as of the closing of such
purchase, or (ii) the highest rate permitted by applicable law; and provided,
further, that such closing may be deferred to the extent necessary to effect
compliance with the Hart-Scott-Rodino Act, if applicable, and any other
applicable requirements of law; and provided, further, that in the event that
the General Partner elects to deliver any portion of the purchase price with a
Delayed Purchase Note, the transferor Limited Partner may elect not to sell the
Partnership Units (the consideration for which was in the form of a Delayed
Purchase Note) to the General Partner pursuant to the ROFO Acceptance.
(1) Qualified Transferee. Any Transfer of a Partnership Interest shall be made
only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee.

59



--------------------------------------------------------------------------------



 



C. Transferee Subject to Existing Restrictions. It is a condition to any
Transfer otherwise permitted hereunder (whether or not such Transfer is effected
during or after the first Twelve-Month Period) that the transferee assumes by
operation of law or express agreement all of the obligations of the transferor
Limited Partner under this Agreement or any contractual obligation (including
any “lockup” agreement with any underwriter of the General Partner’s securities)
with respect to such Transferred Partnership Interest, and no such Transfer
shall relieve the transferor Partner of its obligations under this Agreement
without the Consent of the General Partner. Each transferee of any Transferred
Partnership Interest shall be subject to any restrictions on ownership and
transfer of stock of the General Partner contained in the Charter that may limit
or restrict such transferee’s ability to exercise its Redemption rights,
including, without limitation, the Ownership Limit. Any transferee, whether or
not admitted as a Substituted Limited Partner, shall take subject to the
obligations of the transferor hereunder. Unless admitted as a Substituted
Limited Partner, no transferee, whether by a voluntary Transfer, by operation of
law or otherwise, shall have any rights hereunder, other than the rights of an
Assignee as provided in Section 11.5 hereof.
D. Incapacity. If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
E. Violation of Law. The General Partner may prohibit any Transfer otherwise
permitted by a Limited Partner of his or her Partnership Units if it determines,
based on the advice of

60



--------------------------------------------------------------------------------



 



counsel to the Partnership or the General Partner, that (i) such transfer would
require the filing of a registration statement under the Securities Act or the
Exchange Act by the Partnership, (ii) would otherwise violate any federal or
state securities laws or regulations applicable to the Partnership or the
Partnership Units or (iii) otherwise violate applicable law.
F. No Transfer of Component Parts. Except with the Consent of the General
Partner, no Transfer may result in the transfer of any component portion of a
Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest.
G. No Potential Adverse Consequences. Except with the Consent of the General
Partner, no Transfer by a Limited Partner of its Partnership Interests
(including any Redemption, any other acquisition of Partnership Units by the
General Partner or any acquisition of Partnership Units by the Partnership) may
be made to or by any Person if such Transfer could (i) result in the Partnership
being treated as an association taxable as a corporation; (ii) be treated as
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Code Section 7704
and the Regulations promulgated thereunder, (iii) result in the Partnership
being unable to qualify for one or more of the “safe harbors” set forth in
Regulations Section 1.7704-1 (or such other guidance subsequently published by
the IRS setting forth safe harbors under which interests will not be treated as
“readily tradable on a secondary market (or the substantial equivalent thereof)”
within the meaning of Section 7704 of the Code) (the “Safe Harbors”), (iv) based
on the advice of counsel to the Partnership or the General Partner, adversely
affect the ability of the General Partner to continue to qualify as a REIT or
subject the General Partner to any additional taxes under Code Section 857 or
Code Section 4981; (v) cause the Partnership to become, with respect to any
employee benefit plan subject to Title I of ERISA, a “party-in-interest” (as
defined in ERISA Section 3(14)) or a “disqualified person” (as defined in Code
Section 4975(c)); (vi) based on the advice of legal counsel to the Partnership
or the General Partner, cause any portion of the assets of the Partnership to
constitute assets of any employee benefit plan pursuant to Department of Labor
Regulations Section 2510.3-101; or (vii) subject the Partnership to regulation
under the Investment Company Act of 1940, the Investment Advisors Act of 1940 or
ERISA, each as amended.
H. Limitations on Transfers to Non-Recourse Lenders. No Transfer of any
Partnership Interest may be made to a lender to the Partnership or any Person
who is related (within the meaning of Section 1.752-4(b) of the Regulations) to
any lender to the Partnership whose loan constitutes a Nonrecourse Liability,
without the Consent of the General Partner; provided, however, that, as a
condition to such Consent, the lender may be required to enter into an
arrangement with the Partnership and the General Partner to redeem or exchange
for the REIT Shares Amount any Partnership Units in which a security interest is
held by such lender simultaneously with the time at which such lender would be
deemed to be a partner in the Partnership for purposes of allocating liabilities
to such lender under Section 752 of the Code (provided that, for purpose of
calculating the REIT Shares Amount in this Section 11.3.H, “Tendered Units”
shall mean all such Partnership Units in which a security interest is held by
such lender).

61



--------------------------------------------------------------------------------



 



     Section 11.4 Admission of Substituted Limited Partners.
A. No Limited Partner shall have the right to substitute a transferee (including
any transferees pursuant to Transfers permitted by Section 11.3 hereof) as a
Limited Partner in its place. A transferee of a Limited Partner Interest may be
admitted as a Substituted Limited Partner only with the Consent of the General
Partner. The failure or refusal by the General Partner to permit a transferee of
any such interests to become a Substituted Limited Partner shall not give rise
to any cause of action against the Partnership or the General Partner. Subject
to the foregoing, an Assignee shall not be admitted as a Substituted Limited
Partner until and unless it furnishes to the General Partner (i) evidence of
acceptance, in form and substance satisfactory to the General Partner, of all
the terms, conditions and applicable obligations of this Agreement, (ii) a
counterpart signature page to this Agreement executed by such Assignee and
(iii) such other documents and instruments as may be required or advisable, in
the sole and absolute discretion of the General Partner, to effect such
Assignee’s admission as a Substituted Limited Partner.
B. Concurrently with, and as evidence of, the admission of a Substituted Limited
Partner, the General Partner shall amend Exhibit A and the books and records of
the Partnership to reflect the name, address and number and class and/or series
of Partnership Units of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and number of Partnership Units of the
predecessor of such Substituted Limited Partner.
C. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.
     Section 11.5 Assignees. If the General Partner does not Consent to the
admission of any permitted transferee under Section 11.3 hereof as a Substituted
Limited Partner, as described in Section 11.4 hereof, or in the event that any
Partnership Interest is deemed to have been Transferred notwithstanding the
restrictions set forth in this Article 11, such transferee shall be considered
an Assignee for purposes of this Agreement. An Assignee shall be entitled to all
the rights of an assignee of a limited partner interest under the Act, including
the right to receive distributions from the Partnership and the share of Net
Income, Net Losses and other items of income, gain, loss, deduction and credit
of the Partnership attributable to the Partnership Interest assigned to such
transferee and the rights to Transfer the Partnership Interest provided in this
Article 11, but shall not be deemed to be a holder of a Partnership Interest for
any other purpose under this Agreement (other than as expressly provided in
Section 15.1 hereof with respect to a Qualifying Party that becomes a Tendering
Party), and shall not be entitled to effect a Consent or vote with respect to
such Partnership Interest on any matter presented to the Partners for approval
(such right to Consent or vote, to the extent provided in this Agreement or
under the Act, fully remaining with the transferor Limited Partner). In the
event that any such transferee desires to make a further Transfer of any such
Partnership Interest, such transferee shall be subject to all the provisions of
this Article 11 to the same extent and in the same manner as any Limited Partner
desiring to make a Transfer of a Limited Partner Interest.

62



--------------------------------------------------------------------------------



 



     Section 11.6 General Provisions.
A. No Limited Partner may withdraw from the Partnership other than as a result
of: (i) a Transfer of all of such Limited Partner’s Partnership Units permitted
in accordance with this Article 11 with respect to which the transferee becomes
a Substituted Limited Partner; (ii) pursuant to a redemption (or acquisition by
the General Partner) of all of its Partnership Units pursuant to a Redemption
under Section 15.1 hereof and/or pursuant to any Partnership Unit Designation or
(iii) the acquisition by the General Partner of all of such Limited Partner’s
Partnership Interest, whether or not pursuant to Section 15.1.B hereof.
B. Any Limited Partner who shall Transfer all of its Partnership Units in a
Transfer (i) permitted pursuant to this Article 11 where such transferee was
admitted as a Substituted Limited Partner, (ii) pursuant to the exercise of its
rights to effect a redemption of all of its Partnership Units pursuant to a
Redemption under Section 15.1 hereof and/or pursuant to any Partnership Unit
Designation or (iii) to the General Partner, whether or not pursuant to
Section 15.1.B hereof, shall cease to be a Limited Partner.
C. If any Partnership Unit is Transferred in compliance with the provisions of
this Article 11, or is redeemed by the Partnership, or acquired by the General
Partner pursuant to Section 15.1 hereof, on any day other than the first day of
a Partnership Year, then Net Income, Net Losses, each item thereof and all other
items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Partnership Year shall be allocated to the transferor
Partner or the Tendering Party (as the case may be) and, in the case of a
Transfer other than a Redemption, to the transferee Partner, by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner in its sole and absolute
discretion. Solely for purposes of making such allocations, unless the General
Partner decides in its sole and absolute discretion to use another method
permitted under the Code, each of such items for the calendar month in which a
Transfer occurs shall be allocated to the transferee Partner and none of such
items for the calendar month in which a Transfer or a Redemption occurs shall be
allocated to the transferor Partner, or the Tendering Party (as the case may be)
if such Transfer occurs on or before the fifteenth (15th) day of the month,
otherwise such items shall be allocated to the transferor. All distributions of
Available Cash attributable to such Partnership Unit with respect to which the
Partnership Record Date is before the date of such Transfer, assignment or
Redemption shall be made to the transferor Partner or the Tendering Party (as
the case may be) and, in the case of a Transfer other than a Redemption, all
distributions of Available Cash thereafter attributable to such Partnership Unit
shall be made to the transferee Partner.
ARTICLE 12
ADMISSION OF PARTNERS
     Section 12.1 Admission of Successor General Partner. A successor to all of
the General Partner’s General Partner Interest pursuant to a Transfer permitted
by Section 11.2 hereof or pursuant to an appointment under Section 13.1.A and,
in each case, who is proposed to

63



--------------------------------------------------------------------------------



 



be admitted as a successor General Partner shall be admitted to the Partnership
as the General Partner, effective immediately prior to such Transfer or
appointment or as otherwise provided herein, upon the fulfillment of the
conditions set forth in Section 11.2. Upon any such admission of any successor
General Partner in accordance with this Section 12.1, the former General Partner
shall cease to be a general partner of the Partnership without any separate
Consent of the Limited Partners or the consent or approval of any other
Partners. Any such successor General Partner is hereby authorized to, and shall,
carry on the business and affairs of the Partnership without dissolution. In
each case, the admission shall be subject to the successor General Partner
executing and delivering to the Partnership an acceptance of all of the terms
and conditions of this Agreement and such other documents or instruments, which
shall include a counterpart signature page to this Agreement, as may be required
to effect the admission of such Person as a General Partner. Upon any such
successor General Partner becoming the General Partner, the successor General
Partner shall become the General Partner for all purposes herein, and shall be
vested with the powers and rights of the General Partner, and shall be liable
for all obligations and responsible for all duties of the General Partner.
Concurrently with, and as evidence of, the admission of a successor General
Partner, the General Partner shall amend Exhibit A and the books and records of
the Partnership to reflect the name, address and number and classes and/or
series of Partnership Units of such successor General Partner. Other than
pursuant to a Transfer pursuant to Section 11.2 or an appointment under
Section 13.1.A, no Person may be admitted to the Partnership as a general
partner.
     Section 12.2 Admission of Additional Limited Partners.
A. After the admission to the Partnership of the Original Limited Partners, a
Person (other than an existing Partner) who makes a Capital Contribution to the
Partnership in exchange for Partnership Units and in accordance with this
Agreement shall be admitted to the Partnership as an Additional Limited Partner
only upon furnishing to the General Partner (i) evidence of acceptance, in form
and substance satisfactory to the General Partner, of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person and (iii) such other documents or
instruments as may be required in the sole and absolute discretion of the
General Partner in order to effect such Person’s admission as an Additional
Limited Partner. Concurrently with, and as evidence of, the admission of an
Additional Limited Partner, the General Partner shall amend Exhibit A and the
books and records of the Partnership to reflect the name, address and number and
classes and/or series of Partnership Units of such Additional Limited Partner.
B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the Consent of the
General Partner. The admission of any Person as an Additional Limited Partner
shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership, following the Consent of
the General Partner to such admission and the satisfaction of all the conditions
set forth in Section 12.2.A.
C. If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss, deduction and
credit allocable among Holders for such Partnership Year shall be allocated
among such Additional Limited Partner and all other Holders by taking into
account their varying interests during the Partnership Year in accordance with
Code

64



--------------------------------------------------------------------------------



 



Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner. Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Holders including such Additional Limited Partner, in accordance with the
principles described in Section 11.6.C hereof. All distributions of Available
Cash with respect to which the Partnership Record Date is before the date of
such admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, and all distributions of Available Cash thereafter
shall be made to all the Partners and Assignees including such Additional
Limited Partner.
D. Any Additional Limited Partner admitted to the Partnership that is an
Affiliate of the General Partner shall be deemed to be a “General Partner
Affiliate” hereunder and shall be reflected as such on Exhibit A and the books
and records of the Partnership.
     Section 12.3 Amendment of Agreement and Certificate of Limited Partnership.
Without the consent of any other Partner, for the admission to the Partnership
of any Partner, the General Partner shall take all steps necessary and
appropriate under the Act to amend the records of the Partnership and, if
necessary, to prepare as soon as practical an amendment of this Agreement
(including an amendment of Exhibit A) and, if required by law, shall prepare and
file an amendment to the Certificate and may for this purpose exercise the power
of attorney granted pursuant to Section 2.4 hereof.
     Section 12.4 Admission. A Person shall be admitted to the Partnership as a
limited partner of the Partnership or a general partner of the Partnership only
upon strict compliance, and not upon substantial compliance, with the
requirements set forth in this Agreement for admission to the Partnership as a
Limited Partner or a General Partner.
ARTICLE 13
DISSOLUTION, LIQUIDATION AND TERMINATION
     Section 13.1 Dissolution. The Partnership shall not be dissolved by the
admission of Substituted Limited Partners or Additional Limited Partners or by
the admission of a successor General Partner in accordance with the terms of
this Agreement. Upon the withdrawal of the General Partner, any successor
General Partner is hereby authorized to, and shall, continue the business and
affairs of the Partnership without dissolution. However, the Partnership shall
dissolve, and its affairs shall be wound up, upon the first to occur of any of
the following (each a “Liquidating Event”):
A. the occurrence of an event of withdrawal (as defined in the Act) with respect
to a General Partner; provided, the Partnership shall not be dissolved and
required to be wound up in connection with any of the events specified in this
clause (A) if (1) at the time of the occurrence of such event there is at least
one remaining general partner of the Partnership who is hereby authorized to and
shall carry on the business of the Partnership, or (2) if at such time there is
no remaining General Partner, if within 90 days after such event of withdrawal,
a Majority in Interest of the Limited Partners agree in writing or vote to
continue the business of the Partnership and to appoint, effective as of the
date of withdrawal, one or more additional General Partners;
B. an election to dissolve the Partnership made by the General Partner, with the
Consent of the Limited Partners;

65



--------------------------------------------------------------------------------



 



C. entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act; or
D. at any time there are no limited partners of the Partnership, unless the
Partnership is continued without dissolution in accordance with the Act.
     Section 13.2 Winding Up.
A. Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and the
Holders. After the occurrence of a Liquidating Event, no Holder shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
in the event that there is no remaining General Partner or the General Partner
has dissolved, become bankrupt within the meaning of the Act or ceased to
operate, any Person elected by a Majority in Interest of the Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:
     (1) First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors other than the Holders (whether by payment or the
making of reasonable provision for payment thereof);
     (2) Second, to the satisfaction of all of the Partnership’s debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4 hereof;
     (3) Third, to the satisfaction of all of the Partnership’s debts and
liabilities to the other Holders (whether by payment or the making of reasonable
provision for payment thereof); and
     (4) Fourth, subject to any provisions in any Partnership Unit Designation,
to the Partners in accordance with their positive Capital Account balances,
determined after taking into account all Capital Account adjustments for all
prior periods and the Partnership taxable year during which the liquidation
occurs (other than those made as a result of the liquidating distribution set
forth in this Section 13.2.A(4)).
The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as set forth in Section 7.4.
B. Notwithstanding the provisions of Section 13.2.A hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if the Liquidator determines that an immediate
sale of part or all of the Partnership’s assets would be impractical or would
cause undue loss to the Holders, the Liquidator may, in its sole and absolute
discretion, defer for a reasonable time the liquidation of any assets except
those necessary to satisfy liabilities of the Partnership (including to those
Holders as creditors) and/or distribute to the Holders, in lieu of cash, as
tenants in common and

66



--------------------------------------------------------------------------------



 



in accordance with the provisions of Section 13.2.A hereof, undivided interests
in such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Holders, and shall be subject to such conditions relating to the disposition and
management of such properties as the Liquidator deems reasonable and equitable
and to any agreements governing the operation of such properties at such time.
The Liquidator shall determine the fair market value of any property distributed
in kind using such reasonable method of valuation as it may adopt.
C. To the fullest extent permitted by law, if any Holder has a deficit balance
in its Capital Account (after giving effect to all contributions, distributions
and allocations for all taxable years, including the year during which such
liquidation occurs), except as otherwise agreed to by such Holder or as may
otherwise be required with respect to the General Partner in its capacity as the
general partner of the Partnership, such Holder shall have no obligation to make
any contribution to the capital of the Partnership with respect to such deficit,
and such deficit shall not be considered a debt owed to the Partnership or to
any other Person for any purpose whatsoever.
D. In the sole and absolute discretion of the General Partner or the Liquidator,
a pro rata portion of the distributions that would otherwise be made pursuant to
this Article 13 may be:
     (1) distributed to a trust established for the benefit of the General
Partner and the Holders for the purpose of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent,
conditional or unmatured liabilities or obligations of the Partnership arising
out of or in connection with the Partnership and/or Partnership activities. The
assets of any such trust shall be distributed to the Holders, from time to time,
in the reasonable discretion of the General Partner or the Liquidator, in the
same proportions and amounts as would otherwise have been distributed to the
Holders pursuant to this Agreement; or
     (2) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the Holders in the manner and order
of priority set forth in Section 13.2.A hereof as soon as practicable.
     Section 13.3 Deemed Contribution and Distribution. Notwithstanding any
other provision of this Article 13, in the event that the Partnership is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but
no Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership; and immediately thereafter, distributed Partnership Units to the
Partners in the new partnership in accordance with their respective Capital
Accounts in liquidation of the Partnership, and the new partnership is deemed to
continue the business of the Partnership. Nothing in this Section 13.3 shall be
deemed to have constituted a Transfer to an Assignee as a Substituted Limited
Partner without compliance with the provisions of Section 11.4 hereof.

67



--------------------------------------------------------------------------------



 



     Section 13.4 Rights of Holders. Except as otherwise provided in this
Agreement and subject to the rights of any Holder of any Partnership Interest
set forth in a Partnership Unit Designation, (a) each Holder shall look solely
to the assets of the Partnership for the return of its Capital Contribution,
(b) no Holder shall have the right or power to demand or receive property other
than cash from the Partnership and (c) no Holder shall have priority over any
other Holder as to the return of its Capital Contributions, distributions or
allocations.
     Section 13.5 Notice of Dissolution. In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.1 hereof, result in a dissolution of the
Partnership, the General Partner or Liquidator shall, within thirty (30) days
thereafter, provide written notice thereof to each Holder and, in the General
Partner’s or Liquidator’s sole and absolute discretion or as required by the
Act, to all other parties with whom the Partnership regularly conducts business
(as determined in the sole and absolute discretion of the General Partner), and
the General Partner or Liquidator may, or, if required by the Act, shall,
publish notice thereof in a newspaper of general circulation in each place in
which the Partnership regularly conducts business (as determined in the sole and
absolute discretion of the General Partner or Liquidator).
     Section 13.6 Cancellation of Certificate of Limited Partnership. Upon the
completion of the liquidation of the Partnership cash and property as provided
in Section 13.2 hereof, a certificate of cancellation shall be filed with the
Secretary of State, at which time the Partnership shall terminate, all
qualifications of the Partnership as a foreign limited partnership or
association in jurisdictions other than the State of Delaware shall be
cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.
     Section 13.7 Reasonable Time for Winding-Up. A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect between and among the
Partners during the period of liquidation; provided, however, reasonable efforts
shall be made to complete such winding-up within twenty-four (24) months after
the adoption of a plan of liquidation of the General Partner, as provided in
Section 562(b)(2)(B) of the Code, if necessary, in the sole and absolute
discretion of the General Partner or Liquidator.
ARTICLE 14
PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS
     Section 14.1 Procedures for Actions and Consents of Partners. The actions
requiring Consent of any Partner or Partners pursuant to this Agreement,
including Section 7.3 hereof, or otherwise pursuant to applicable law, are
subject to the procedures set forth in this Article 14.
     Section 14.2 Amendments. In addition to the other provisions of this
Agreement that permit amendments to this Agreement (including without
limitation, pursuant to Section 7.3.C), Amendments to this Agreement may be
proposed by the General Partner or by Limited Partners holding fifty percent
(50%) or more of the Common Units held by Limited Partners and, except as set
forth in Section 7.3.C and 7.3.D, shall be approved by the Consent of the
General Partner and the Consent of the Limited Partners. Such Amendment shall
become effective following any such consent required hereunder, subject to
Section 7.3.D.

68



--------------------------------------------------------------------------------



 



Following such proposal, the General Partner shall submit to the Partners
entitled to vote thereon any proposed amendment that, pursuant to the terms of
this Agreement, requires the consent, approval or vote of such Partners. The
General Partner shall seek the consent, approval or vote of the Partners
entitled to vote thereon on any such proposed amendment in accordance with
Section 14.3 hereof. Upon obtaining such approvals required by this Agreement
and without further action or execution by any other Person, including any
Limited Partner, (i) any amendment to this Agreement may be implemented and
reflected in a writing executed solely by the General Partner, and (ii) the
Limited Partners shall be deemed a party to and bound by such amendment of this
Agreement.
     Section 14.3 Actions and Consents of the Partners.
A. Meetings of the Partners may be called only by the General Partner to
transact any business that the General Partner determines. The call shall state
the nature of the business to be transacted. Notice of any such meeting shall be
given to all Partners entitled to act at the meeting not less than seven
(7) days nor more than sixty (60) days prior to the date of such meeting.
Partners may vote in person or by proxy at such meeting. Unless approval by a
different number or proportion of the Partners is provided by this Agreement or
in any Partnership Unit Designation, the affirmative vote of the General Partner
and the Majority in Interest of the Common Limited Partners shall be sufficient
to approve such proposal at a meeting of the Partners. Whenever the vote,
consent or approval of Partners is permitted or required under this Agreement,
such vote, consent or approval may be given at a meeting of Partners or may be
given in accordance with the procedure prescribed in Section 14.3.B hereof.
B. Any action requiring the Consent of any Partner or group of Partners pursuant
to this Agreement or that is required or permitted to be taken at a meeting of
the Partners may be taken without a meeting if a consent in writing or by
electronic transmission setting forth the action so taken or consented to is
given by Partners whose affirmative vote would be sufficient to approve such
action or provide such Consent at a meeting of the Partners. Such consent may be
in one instrument or in several instruments, and shall have the same force and
effect as the affirmative vote of such Partners at a meeting of the Partners.
Such consent shall be filed with the General Partner. An action so taken shall
be deemed to have been taken at a meeting held on the effective date so
certified. For purposes of obtaining a Consent in writing or by electronic
transmission, the General Partner may require a response within a reasonable
specified time, but not less than fifteen (15) days, and failure to respond in
such time period shall, to the fullest extent permitted by law, constitute a
Consent that is consistent with the General Partner’s recommendation with
respect to the proposal; provided, however, that an action shall become
effective at such time as requisite Consents are received even if prior to such
specified time.
C. Each Partner entitled to act at a meeting of the Partners may authorize any
Person or Persons to act for it by proxy on all matters in which a Partner is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Each proxy must be signed by the Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy (or
there is receipt of a proxy authorizing a later date). Every proxy shall be
revocable at the pleasure of the Partner executing it, such revocation to be
effective upon the Partnership’s receipt of written notice of such revocation
from the Partner executing such proxy, unless such proxy states that it is
irrevocable and is coupled with an interest.

69



--------------------------------------------------------------------------------



 



D. The General Partner may set, in advance, a record date for the purpose of
determining the Partners (i) entitled to Consent to any action, (ii) entitled to
receive notice of or vote at any meeting of the Partners or (iii) in order to
make a determination of Partners for any other proper purpose. Such date, in any
case, shall not be prior to the close of business on the day the record date is
fixed and shall be not more than ninety (90) days and, in the case of a meeting
of the Partners, not less than five (5) days, before the date on which the
meeting is to be held. If no record date is fixed, the record date for the
determination of Partners entitled to notice of or to vote at a meeting of the
Partners shall be at the close of business on the day on which the notice of the
meeting is sent, and the record date for any other determination of Partners
shall be the effective date of such Partner action, distribution or other event.
When a determination of the Partners entitled to vote at any meeting of the
Partners has been made as provided in this section, such determination shall
apply to any adjournment thereof.
E. Each meeting of Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Partners may be conducted in the same manner as meetings of the General
Partner’s stockholders and may be held at the same time as, and as part of, the
meetings of the General Partner’s stockholders.
ARTICLE 15
GENERAL PROVISIONS
     Section 15.1 Redemption Rights of Qualifying Parties.
A. After the applicable Twelve-Month Period, a Qualifying Party shall have the
right (subject to the terms and conditions set forth herein) to require the
Partnership to redeem all or a portion of the Common Units held by such
Tendering Party (Common Units that have in fact been tendered for redemption
being hereafter referred to as “Tendered Units”) in exchange (a “Redemption”)
for the Cash Amount payable on the Specified Redemption Date. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”). The Partnership’s obligation to effect a Redemption,
however, shall not arise or be binding against the Partnership until the earlier
of (i) the date the General Partner notifies the Tendering Party that the
General Partner declines to acquire some or all of the Tendered Units under
Section 15.1.B hereof following receipt of a Notice of Redemption and (ii) the
Cut-Off Date. In the event of a Redemption, the Cash Amount shall be delivered
as a certified or bank check payable to the Tendering Party or, in the General
Partner’s sole and absolute discretion, in immediately available funds, in each
case, on or before the tenth (10th) Business Day following the date on which the
General Partner receives a Notice of Redemption from the Tendering Party.

70



--------------------------------------------------------------------------------



 



B. Notwithstanding the provisions of Section 15.1.A hereof, on or before the
close of business on the Cut-Off Date, the General Partner may, in the General
Partner’s sole and absolute discretion but subject to the Ownership Limit, as
modified to take into account any waivers or modifications of such restrictions
by the Board of Directors, elect to acquire some or all (such percentage being
referred to as the “Applicable Percentage”) of the Tendered Units from the
Tendering Party in exchange for REIT Shares. If the General Partner elects to
acquire some or all of the Tendered Units pursuant to this Section 15.1.B, the
General Partner shall give written notice thereof to the Tendering Party on or
before the close of business on the Cut-Off Date. If the General Partner elects
to acquire any of the Tendered Units for REIT Shares, the General Partner shall
issue and deliver such REIT Shares to the Tendering Party pursuant to the terms
of this Section 15.1.B, in which case (1) the General Partner shall assume
directly the obligation with respect thereto and shall satisfy the Tendering
Party’s exercise of its Redemption right with respect to such Tendered Units and
(2) such transaction shall be treated, for federal income tax purposes, as a
transfer by the Tendering Party of such Tendered Units to the General Partner in
exchange for the REIT Shares Amount. If the General Partner so elects, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the General Partner in exchange for a number of REIT Shares
equal to the product of the REIT Shares Amount and the Applicable Percentage.
The Tendering Party shall submit (i) such information, certification or
affidavit as the General Partner may reasonably require in connection with the
application of the Ownership Limit, as modified to take into account any waivers
or modifications of such restrictions by the Board of Directors, to any such
acquisition and (ii) such written representations, investment letters, legal
opinions or other instruments necessary, in the General Partner’s view, to
effect compliance with the Securities Act. In the event of a purchase of the
Tendered Units by the General Partner pursuant to this Section 15.1.B, the
Tendering Party shall no longer have the right to cause the Partnership to
effect a Redemption of such Tendered Units and, upon notice to the Tendering
Party by the General Partner given on or before the close of business on the
Cut-Off Date that the General Partner has elected to acquire some or all of the
Tendered Units pursuant to this Section 15.1.B, the obligation of the
Partnership to effect a Redemption of the Tendered Units as to which the General
Partner’s notice relates shall not accrue or arise. A number of REIT Shares
equal to the product of the Applicable Percentage and the REIT Shares Amount, if
applicable, shall be delivered by the General Partner as duly authorized,
validly issued, fully paid and non-assessable REIT Shares and, if applicable,
Rights, free of any pledge, lien, encumbrance or restriction, other than the
Ownership Limit, the Securities Act and relevant state securities or “blue sky”
laws. Neither any Tendering Party whose Tendered Units are acquired by the
General Partner pursuant to this Section 15.1.B, any Partner, any Assignee nor
any other interested Person shall have any right to require or cause the General
Partner to register, qualify or list any REIT Shares owned or held by such
Person, whether or not such REIT Shares are issued pursuant to this
Section 15.1.B, with the SEC, with any state securities commissioner, department
or agency, under the Securities Act or the Exchange Act or with any stock
exchange; provided, however, that this limitation shall not be in derogation of
any registration or similar rights granted pursuant to any other written
agreement between the General Partner and any such Person. Notwithstanding any
delay in such delivery, the Tendering Party shall be deemed the owner of such
REIT Shares and Rights for all purposes, including, without limitation, rights
to vote or consent, receive dividends, and exercise rights, as of the Specified
Redemption Date. REIT Shares issued upon an acquisition of the Tendered Units by
the General Partner pursuant to this Section 15.1.B may contain such

71



--------------------------------------------------------------------------------



 



legends regarding restrictions under the Securities Act and applicable state
securities laws as the General Partner determines to be necessary or advisable
in order to ensure compliance with such laws.
C. Notwithstanding Section 15.1.A or Section 15.1.B above:
     (1) If a Qualifying Party has delivered to the General Partner a Notice of
Redemption with respect to Excess Units (such Excess Units plus any other
Tendered Units that such Qualifying Party agrees to treat as Excess Units, the
“Offering Units”) and the General Partner is eligible to file a registration
statement under Form S-3 (or any successor form similar thereto), then:
     (2) (x) the General Partner shall be entitled, upon written notice to such
Tendering Party, to either (1) cause the Partnership to redeem the Offering
Units with the proceeds of an offering, whether registered under the Securities
Act or exempt from such registration, underwritten, offered and sold directly to
investors or through agents or other intermediaries, or otherwise distributed (a
“Stock Offering Funding”) of a number of REIT Shares (“Offered Shares”) equal to
not less than the REIT Shares Amount with respect to the Offering Units pursuant
to the terms of this Section 15.1.C; (2) cause the Partnership to pay the Cash
Amount with respect to the Excess Units pursuant to the terms of Section 15.1.A;
or (3) acquire the Excess Units in exchange for the REIT Shares Amount pursuant
to the terms of Section 15.1.B, but only if the Tendering Party provides the
General Partner with any representations or undertakings which the General
Partner has determined, in its sole and absolute discretion, are sufficient to
prevent a violation of the Charter; provided, that if the General Partner fails
to give notice of its exercise of the election described in this clause
(x) within the period of time specified in Section 15.1.B for an election to
deliver the REIT Shares Amount, it will be deemed to have elected not to
purchase the Tendered Units through a Stock Offering Funding; and
     (3) (y) the Tendering Party shall be entitled, upon written notice to the
General Partner and the Partnership delivered concurrently with the Redemption
Notice, to cause the Partnership to redeem the Offering Units with the proceeds
of a Stock Offering Funding pursuant to the terms of this Section 15.1.C.
     (4) In the event that either the General Partner or the Tendering Party
elects a Stock Offering Funding, the General Partner may, in its sole
discretion, on or prior to the Cut-Off Date, give notice (a “Single Funding
Notice”) of such election to all Qualifying Parties and require that all
Qualifying Parties elect whether or not to effect a Redemption to be funded
through such Stock Offering Funding. In the event a Qualifying Party elects to
effect such a Redemption, it shall give notice thereof and of the number of
Common Units to be made subject thereto in writing to the General Partner within
10 Business Days after receipt of the Single Funding Notice, and such Qualifying
Party shall be treated as a Tendering Party for all purposes of this
Section 15.1.C.
     (5) In the event of a Stock Offering Funding, on the Specified Redemption
Date (determined pursuant to the proviso in the definition thereof), the General
Partner shall purchase each Offering Unit that is still a Tendered Unit on such
date for cash in

72



--------------------------------------------------------------------------------



 



immediately available funds in the amount (the “Stock Offering Funding Amount”)
equal to the net proceeds per Offered Share received by the General Partner from
the Stock Offering Funding, determined after deduction of underwriting discounts
and commissions but not deducting any other expenses of the General Partner such
as legal and accounting fees and expenses, Securities and Exchange Commission
registration fees, state blue sky and securities laws fees and expenses,
printing expenses, FINRA filing fees and listing fees or other out-of-pocket
expenses (the “Net Proceeds”).
     (6) In the event of any Stock Offering Funding, the following additional
terms and conditions shall apply:
     (i) As soon as reasonably practicable after the Tendering Party or the
General Partner elects to effect a Stock Offering Funding, the General Partner
shall use its reasonable efforts to effect such registration, qualification or
compliance (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualifications under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act and any other governmental
requirements or regulations) as would permit or facilitate the sale and
distribution of the Offered Shares; provided, that, if the General Partner shall
deliver a certificate to the Tendering Party stating that the General Partner
has determined in the good faith judgment of the Board of Directors of the
General Partner that such filing, registration or qualification would require
disclosure of material non-public information, the disclosure of which would
have a material adverse effect on the General Partner and the Partnership, then
the General Partner may delay making any filing or delay the effectiveness of
any registration or qualification for the shorter of (a) the period ending on
the date upon which such information is disclosed to the public or ceases to be
material or (b) an aggregate period of ninety (90) days in connection with any
Stock Offering Funding.
     (ii) The General Partner shall advise each Tendering Party, regularly and
promptly upon any request, of the status of the Stock Offering Funding process,
including the timing of all filings, the selection of and understandings with
underwriters, agents, dealers and brokers, the nature and contents of all
communications with the Securities and Exchange Commission and other
governmental bodies, the expenses related to the Stock Offering Funding as they
are being incurred, the nature of marketing activities, and any other matters
reasonably related to the timing, price and expenses relating to the Stock
Offering Funding and the compliance by the General Partner with its obligations
with respect thereto. The General Partner will have reasonable procedures
whereby the Tendering Party with the largest number of Offered Units (the “Lead
Tendering Party”) may select (x) the bookrunning managing underwriters or
placement agents for the Stock Offering Funding and (y) the appropriate time, in
consultation with any underwriters, for the marketing and pricing of the Stock
Offering Funding. In addition, the General Partner and each Tendering Party may,
but shall be under no obligation to, enter into understandings in writing
(“Pricing Agreements”) whereby the Tendering Party will agree in advance as to
the acceptability of a Net Proceeds amount at or below some agreed upon amount.
Furthermore, the General Partner shall establish pricing notification procedures
with each such

73



--------------------------------------------------------------------------------



 



Tendering Party, such that the Tendering Party will have the maximum opportunity
practicable to determine whether to become a Withdrawing Partner pursuant to
Section 15.1.C(6)(iii) below.
     (iii) The General Partner will permit the Lead Tendering Party to
participate in the pricing discussions for the Stock Offering Funding, and upon
notification of the price per REIT Share in the Stock Offering Funding from the
managing underwriter(s), in the case of a registered public offering, or lead
placement agent(s), in the event of an unregistered offering, engaged by the
General Partner in order to sell the Offered Shares, shall immediately use its
reasonable efforts to notify each Tendering Party of the price per REIT Share in
the Stock Offering Funding and resulting Net Proceeds. Each Tendering Party
shall have one hour from the receipt of such written notice (as such time may be
extended by the General Partner) to elect to withdraw its Redemption (a
Tendering Party making such an election being a “Withdrawing Partner”), and
Common Units with a REIT Shares Amount equal to such excluded Offered Shares
shall be considered to be withdrawn from the related Redemption; provided that
the General Partner shall keep each of the Tendering Parties reasonably informed
as to the likely timing of delivery of its notice. If a Tendering Party, within
such time period, does not notify the General Partner of such Tendering Party’s
election not to become a Withdrawing Partner, then such Tendering Party shall,
except as otherwise provided in a Pricing Agreement, be deemed not to have
withdrawn from the Redemption, without liability to the General Partner. To the
extent that the General Partner is unable to notify any Tendering Party, such
unnotified Tendering Party shall, except as otherwise provided in any Pricing
Agreement, be deemed not to have elected to become a Withdrawing Partner. Each
Tendering Party whose Redemption is being funded through the Stock Offering
Funding who does not become a Withdrawing Partner shall have the right, subject
to the approval of the managing underwriter(s) or placement agent(s) and
restrictions of any applicable securities laws, to submit for Redemption
additional Common Units in a number no greater than the number of Common Units
withdrawn. If more than one Tendering Party so elects to redeem additional
Common Units, then such Common Units shall be redeemed on a pro rata basis,
based on the number of additional Common Units sought to be so redeemed.
     (iv) The General Partner shall take all reasonable action in order to
effectuate the sale of the Offered Shares including, but not limited to, the
entering into of an underwriting or placement agreement in customary form with
the managing underwriter(s) or placement agent(s) selected for such underwriting
by the General Partner. Notwithstanding any other provision of this Agreement,
if the managing underwriter(s) or placement agent(s) advises the General Partner
in writing that marketing factors require a limitation of the number of shares
to be offered, then the General Partner shall so advise all Tendering Parties
and the number of Common Units to be sold to the General Partner pursuant to the
Redemption shall be allocated among all Tendering Parties in proportion, as
nearly as practicable, to the respective number of Common Units as to which each
Tendering Party elected to effect a Redemption, provided, that if the General
Partner is also offering to sell shares for other purposes than to fund the
redemption of the Offering Units and to pay related expenses, then those other
shares shall be removed from the offering prior to removing shares the proceeds
of which would be used to redeem Offering Units and to pay related expenses. No
Offered Shares excluded from

74



--------------------------------------------------------------------------------



 



the underwriting by reason of the managing underwriter’s or placement agent’s
marketing limitation shall be included in such offering.
     (7) The General Partner may include securities for its own account in any
offering made pursuant to Section 15.1.C hereof, provided that the securities
sold for the purpose of paying the Redemption for all Tendering Parties shall
have priority over the securities included by the General Partner for its own
account in the event that the underwriters or placement agents inform the
General Partner that not all such securities can be accommodated in the
offering.
D. Notwithstanding the foregoing, but subject to Section 15.1.C, no Limited
Partner (i) shall be entitled to effect a Redemption for cash or an exchange for
REIT Shares to the extent the ownership or right to acquire REIT Shares pursuant
to such exchange on the Specified Redemption Date could cause such Limited
Partner or any other Person to violate the restrictions on ownership and
transfer of REIT Shares set forth in the Charter after giving effect to any
waivers or modifications of such restrictions by the Board of Directors and
(ii) shall have any rights under this Agreement to acquire REIT Shares which
would otherwise be prohibited under the Charter after giving effect to any
waivers or modifications of such restrictions by the Board of Directors. To the
extent any attempted Redemption or exchange for REIT Shares would be in
violation of this Section 15.1.D, it shall be null and void ab initio and such
Limited Partner shall not acquire any rights or economic interest in any Cash
Amount otherwise payable upon such Redemption or the REIT Shares otherwise
issuable upon such exchange.
E. Notwithstanding anything herein to the contrary (but subject to
Section 15.1.D), with respect to any Redemption or exchange for REIT Shares
pursuant to this Section 15.1:
     (1) All Common Units acquired by the General Partner shall automatically,
and without further action required, be converted into and deemed to be a
General Partner Interest comprised of the same number of Common Units.
     (2) Subject to the Ownership Limit, as modified to take into account any
waivers or modifications of such restrictions by the Board of Directors, no
Tendering Party may effect a Redemption for less than one thousand (1,000)
Common Units or, if such Tendering Party holds (as a Limited Partner or,
economically, as an Assignee) less than one thousand (1,000) Common Units, all
of the Common Units held by such Tendering Party, without, in each case, the
Consent of the General Partner.
     (3) If (i) a Tendering Party surrenders its Tendered Units during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the General Partner for a distribution to
its stockholders of some or all of its portion of such Partnership distribution,
and (ii) the General Partner elects to acquire any of such Tendered Units in
exchange for REIT Shares pursuant to Section 15.1.B, such Tendering Party shall
pay to the General Partner on the Specified Redemption Date an amount in cash
equal to the portion of the Partnership distribution in respect of the Tendered
Units exchanged for REIT Shares, insofar as such distribution relates to the
same period for which such Tendering Party would receive a distribution in
respect of such REIT Shares.
     (4) The consummation of such Redemption (or an acquisition of Tendered
Units by the General Partner pursuant to Section 15.1.B hereof, as the case may
be) shall

75



--------------------------------------------------------------------------------



 



be subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Act.
     (5) The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provisions of Section 11.5 hereof) all Common Units subject to
any Redemption, and be treated as a Limited Partner or an Assignee, as
applicable, with respect to such Common Units for all purposes of this
Agreement, until such Common Units are either transferred to or paid for by the
Partnership or the General Partner, as applicable, on the Specified Redemption
Date. Until a Specified Redemption Date and an acquisition of the Tendered Units
by the General Partner pursuant to Section 15.1.B hereof, the Tendering Party
shall have no rights as a stockholder of the General Partner with respect to the
REIT Shares issuable in connection with such acquisition.
F. In connection with an exercise of Redemption rights pursuant to this
Section 15.1, except as otherwise Consented to by the General Partner, the
Tendering Party shall submit the following to the General Partner, in addition
to the Notice of Redemption:
     (1) A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such Tendering
Party and (ii) to the best of their knowledge any Related Party and
(b) representing that, after giving effect to the Redemption or an acquisition
of the Tendered Units by the General Partner pursuant to Section 15.1.B hereof,
neither the Tendering Party nor to the best of their knowledge any Related Party
will own REIT Shares in violation of the Ownership Limit as modified to take
into account any waivers or modifications of such restrictions by the Board of
Directors;
     (2) A written representation that neither the Tendering Party nor to the
best of their knowledge any Related Party has any intention to acquire any
additional REIT Shares prior to the closing of the Redemption or an acquisition
of the Tendered Units by the General Partner pursuant to Section 15.1.B hereof
on the Specified Redemption Date; and
     (3) An undertaking to certify, at and as a condition to the closing of
(i) the Redemption or (ii) the acquisition of the Tendered Units by the General
Partner pursuant to Section 15.1.B hereof on the Specified Redemption Date, that
either (a) the actual and constructive ownership of REIT Shares by the Tendering
Party and to the best of their knowledge any Related Party remain unchanged from
that disclosed in the affidavit required by Section 15.1.F(1) or (b) after
giving effect to the Redemption or an acquisition of the Tendered Units by the
General Partner pursuant to Section 15.1.B hereof, neither the Tendering Party
nor to the best of their knowledge any Related Party shall own REIT Shares in
violation of the Ownership Limit, as modified to take into account any waivers
or modifications of such restrictions by the Board of Directors.

76



--------------------------------------------------------------------------------



 



     Section 15.2 Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written or electronic communication (including by telecopy, facsimile,
electronic mail or commercial courier service) to the Partner, or Assignee at
the address set forth in Exhibit A or such other address of which the Partner
shall notify the General Partner in accordance with this Section 15.2.
     Section 15.3 Titles and Captions. All article or section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.
     Section 15.4 Pronouns and Plurals. Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
     Section 15.5 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
     Section 15.6 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
     Section 15.7 Waiver.
A. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
B. The restrictions, conditions and other limitations on the rights and benefits
of the Limited Partners contained in this Agreement, and the duties, covenants
and other requirements of performance or notice by the Limited Partners, are for
the benefit of the Partnership and, except for an obligation to pay money to the
Partnership, may be waived or relinquished by the General Partner, in its sole
and absolute discretion, on behalf of the Partnership in one or more instances
from time to time and at any time; provided, however, that any such waiver or
relinquishment may not be made if it would have the effect of (i) creating
liability for any other Limited Partner, (ii) causing the Partnership to cease
to qualify as a limited partnership, (iii) reducing the amount of cash otherwise
distributable to the Limited Partners (other than any such reduction that
affects all of the Limited Partners holding the same class or series of
Partnership Units on a uniform or

77



--------------------------------------------------------------------------------



 



pro rata basis, if approved by a Majority in Interest of the Partners holding
such class or series of Partnership Units), (iv) resulting in the classification
of the Partnership as an association or publicly traded partnership taxable as a
corporation or (v) violating the Securities Act, the Exchange Act or any state
“blue sky” or other securities laws; and provided, further, that any waiver
relating to compliance with the Ownership Limit or other restrictions in the
Charter shall be made and shall be effective only as provided in the Charter.
     Section 15.8 Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.
     Section 15.9 Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial.
A. This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provisions of this
Agreement shall control and take precedence.
B. Unless otherwise agreed by the General Partner in writing, each Partner
hereby (i) submits to the exclusive jurisdiction of any state or federal court
sitting in the State of Delaware (collectively, the “Delaware Courts”), with
respect to any dispute arising out of this Agreement or any transaction
contemplated hereby to the extent such courts would have subject matter
jurisdiction with respect to such dispute, (ii) to the fullest extent permitted
by law,  irrevocably waives, and agrees not to assert by way of motion, defense,
or otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of any of the Delaware Courts, that its property is exempt or
immune from attachment or execution, that the action is brought in an
inconvenient forum, or that the venue of the action is improper, (iii) to the
fullest extent permitted by law, agrees that notice or the service of process in
any action, suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby shall be properly served or delivered if
delivered to such Partner at such Partner’s last known address as set forth in
the Partnership’s books and records, and (IV) TO THE FULLEST EXTENT PERMITTED BY
LAW, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     Section 15.10 Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership. Notwithstanding any provision in
this Agreement or any Partnership Unit Designation to the contrary, including
any provisions relating to amending this Agreement, the Partners hereby
acknowledge and agree that the General Partner, without the approval of any
Limited Partner, may enter into side letters or similar written agreements to or
with Limited Partners that are not Affiliates of the General Partner, executed
contemporaneously with the admission of such Limited Partner to the Partnership,
which have the effect of establishing rights under, or altering or supplementing
the terms of, this Agreement or any Partnership Unit Designation, as negotiated
with such Limited Partner and which the General Partner in its sole discretion
deems necessary, desirable or appropriate. The parties hereto agree that any
terms, conditions or provisions contained in such side letters or similar
written agreements with a Limited Partner shall govern with respect to such
Limited Partner notwithstanding the provisions of this Agreement.

78



--------------------------------------------------------------------------------



 



     Section 15.11 Invalidity of Provisions. If any provision of this Agreement
is or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
     Section 15.12 Limitation to Preserve REIT Status. Notwithstanding anything
else in this Agreement, with respect to any period in which the General Partner
has elected to be treated as a REIT for federal income tax purposes, to the
extent that the amount to be paid, credited, distributed or reimbursed by the
Partnership to any REIT Partner or its officers, directors, employees or agents,
whether as a reimbursement, fee, expense or indemnity (a “REIT Payment”), would
constitute gross income to the REIT Partner for purposes of Code
Section 856(c)(2) or Code Section 856(c)(3), then, notwithstanding any other
provision of this Agreement, the amount of such REIT Payments, as selected by
the General Partner in its discretion from among items of potential
distribution, reimbursement, fees, expenses and indemnities, shall be reduced
for any Partnership Year so that the REIT Payments, as so reduced, for or with
respect to such REIT Partner shall not exceed the lesser of:
     (i) an amount equal to the excess, if any, of (a) four and nine-tenths
percent (4.9%) of the REIT Partner’s total gross income (but excluding the
amount of any REIT Payments) for the Partnership Year that is described in
subsections (A) through (I) of Code Section 856(c)(2) over (b) the amount of
gross income (within the meaning of Code Section 856(c)(2)) derived by the REIT
Partner from sources other than those described in subsections (A) through
(I) of Code Section 856(c)(2) (but not including the amount of any REIT
Payments); or
     (ii) an amount equal to the excess, if any, of (a) twenty-four percent
(24%) of the REIT Partner’s total gross income (but excluding the amount of any
REIT Payments) for the Partnership Year that is described in subsections
(A) through (I) of Code Section 856(c)(3) over (b) the amount of gross income
(within the meaning of Code Section 856(c)(3)) derived by the REIT Partner from
sources other than those described in subsections (A) through (I) of Code
Section 856(c)(3) (but not including the amount of any REIT Payments);
provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect the REIT Partner’s ability to qualify as a
REIT. To the extent that REIT Payments may not be made in a Partnership Year as
a consequence of the limitations set forth in this Section 15.12, such REIT
Payments shall carry over and shall be treated as arising in the following
Partnership Year if such carry over does not adversely affect the REIT Partner’s
ability to qualify as a REIT, provided, however, that any such REIT Payment
shall not be carried over more than three Partnership Years, and any such
remaining payments shall no longer be due and payable. The purpose of the
limitations contained in this Section 15.12 is to prevent any REIT Partner from
failing to qualify as a REIT under the Code by reason of such REIT Partner’s
share of items, including distributions, reimbursements, fees, expenses or
indemnities, receivable directly or indirectly from the Partnership, and this
Section 15.12 shall be interpreted and applied to effectuate such purpose.

79



--------------------------------------------------------------------------------



 



     Section 15.13 No Partition. No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their respective successors-in-interest
shall be subject to the limitations and restrictions as set forth in this
Agreement.
     Section 15.14 No Third-Party Rights Created Hereby. The provisions of this
Agreement are solely for the purpose of defining the interests of the Holders,
inter se; and no other person, firm or entity (i.e., a party who is not a
signatory hereto or a permitted successor to such signatory hereto) shall have
any right, power, title or interest by way of subrogation or otherwise, in and
to the rights, powers, title and provisions of this Agreement. To the fullest
extent permitted by law, no creditor or other third party having dealings with
the Partnership shall have the right to enforce the right or obligation of any
Partner to make Capital Contributions or loans to the Partnership or to pursue
any other right or remedy hereunder or at law or in equity. None of the rights
or obligations of the Partners herein set forth to make Capital Contributions or
loans to the Partnership shall be deemed an asset of the Partnership for any
purpose by any creditor or other third party, nor may any such rights or
obligations be sold, transferred or assigned by the Partnership or pledged or
encumbered by the Partnership to secure any debt or other obligation of the
Partnership or any of the Partners.
     Section 15.15 No Rights as Stockholders. Nothing contained in this
Agreement shall be construed as conferring upon the Holders of Partnership Units
any rights whatsoever as stockholders of the General Partner, including without
limitation any right to receive dividends or other distributions made to
stockholders of the General Partner or to vote or to consent or receive notice
as stockholders in respect of any meeting of stockholders for the election of
directors of the General Partner or any other matter.
[Remainder of Page Left Blank Intentionally]

80



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

            GENERAL PARTNER:

CORESITE REALTY CORPORATION
a Maryland corporation,
      By:   /s/ Thomas M. Ray       Name:    Thomas M. Ray       Its: 
 President       LIMITED PARTNER:

CORESITE CRP II/CP II HOLDINGS, LLC

By: Carlyle Realty II, L.P., its manager


    By:   /s/ David B. Daniel       Name:    David B. Daniel       Title:   Vice
President       LIMITED PARTNER:

CORESITE CRP II HOLDINGS (VCOC I), LLC


    By:   /s/ Tom R. Levy       Name:    Tom R. Levy       Title:   Vice
President    

Signature Page to Partnership Agreement

81



--------------------------------------------------------------------------------



 



            LIMITED PARTNER:

CORESITE CRP II HOLDINGS (VCOC II), LLC

      By:   /s/ Tom R. Levy       Name:    Tom R. Levy       Title:   Vice
President       LIMITED PARTNER:

CORESITE CRP III HOLDINGS, LLC


    By:   /s/ Tom R. Levy       Name:    Tom R. Levy       Title:   Vice
President       LIMITED PARTNER:

CORESITE CRP III HOLDINGS (VCOC), LLC


    By:   /s/ Tom R. Levy       Name:    Tom R. Levy       Title:   Vice
President       LIMITED PARTNER:

CORESITE CRP IV HOLDINGS, LLC


    By:   /s/ Tom R. Levy       Name:    Tom R. Levy       Title:   Vice
President       LIMITED PARTNER:

CORESITE CRP IV HOLDINGS (VCOC I), LLC


    By:   /s/ Tom R. Levy       Name:    Tom R. Levy       Title:   Vice
President    

Signature Page to Partnership Agreement





--------------------------------------------------------------------------------



 



            LIMITED PARTNER:

CORESITE CRP IV HOLDINGS (VCOC II), LLC

      By:   /s/ Tom R. Levy       Name:    Tom R. Levy       Title:   Vice
President       LIMITED PARTNER:

CORESITE CRP V HOLDINGS, LLC


    By:   /s/ Tom R. Levy       Name:    Tom R. Levy       Title:   Vice
President    

Signature Page to Partnership Agreement





--------------------------------------------------------------------------------



 



            LIMITED PARTNER:

Deedee M. Beckman

      By:   /s/ Deedee M. Beckman       LIMITED PARTNER:

Robert K. Rockwood


    By:   /s/ Robert K. Rockwood       LIMITED PARTNER:

David W. Dunn


    By:   /s/ David W. Dunn       LIMITED PARTNER:

Billie R. Haggard


    By:   /s/ Billie R. Haggard       LIMITED PARTNER:

Dominic M. Tobin


    By:   /s/ Dominic M. Tobin    

Signature Page to Partnership Agreement





--------------------------------------------------------------------------------



 



            LIMITED PARTNER:

Neil Giles

      By:   /s/ Neil Giles       LIMITED PARTNER:

Jay Dimaggio


    By:   /s/ Jay Dimaggio       LIMITED PARTNER:

Erick Broomfield


    By:   /s/ Erick Broomfield    

Signature Page to Partnership Agreement





--------------------------------------------------------------------------------



 



As of September 28, 2010
EXHIBIT A
PARTNERS AND PARTNERSHIP UNITS

      Name and Address of Partners   Partnership Units (Type and Amount)  
General Partner:
   
 
   
CoreSite Realty Corporation
  19,644,042 Common Units
1050 17th Street, Suite 800
   
Denver, Colorado 80265
   
 
       
Limited Partners:
     
CoreSite CRP II/CP II Holdings, LLC
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2505
  743,874 Common Units  
CoreSite CRP II Holdings (VCOC I), LLC
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2505
  48,404 Common Units  
CoreSite CRP II Holdings (VCOC II), LLC
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2505
  97,332 Common Units  
CoreSite CRP III Holdings, LLC
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2505
  6,222,640 Common Units  
CoreSite CRP III Holdings (VCOC), LLC
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2505
  1,260,550 Common Units  
CoreSite CRP IV Holdings, LLC
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2505
  4,360,827 Common Units  
CoreSite CRP IV Holdings (VCOC I), LLC
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2505
  742,637 Common Units  

A-1



--------------------------------------------------------------------------------



 



      Name and Address of Partners   Partnership Units (Type and Amount)  
CoreSite CRP IV Holdings (VCOC II), LLC
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2505
  1,908,756 Common Units  
CoreSite CRP V Holdings, LLC
c/o The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2505
  10,779,980 Common Units  
Robert K. Rockwood
CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, Colorado 80265
  16,622 Common Units  
David W. Dunn
CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, Colorado 80265
  14,902 Common Units  
Deedee M. Beckman
CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, Colorado 80265
  8,024 Common Units  
Dominic M. Tobin
CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, Colorado 80265
  6,591 Common Units  
Billie R. Haggard
CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, Colorado 80265
  2,407 Common Units  
Neil Giles
CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, Colorado 80265
  16,622 Common Units  
Jay Dimaggio
CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, Colorado 80265
  13,756 Common Units  
Erick Bromfield
CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, Colorado 80265
  8,024 Common Units  
TOTAL:
  45,895,990 Common Units

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
EXAMPLES REGARDING ADJUSTMENT FACTOR
     For purposes of the following examples, it is assumed that (a) the
Adjustment Factor in effect on December 31, 2010 is 1.0 and (b) on December 31,
2010 (the “Partnership Record Date” for purposes of these examples), prior to
the events described in the examples, there are 100 REIT Shares issued and
outstanding.
Example 1
On the Partnership Record Date, the General Partner declares a dividend on its
outstanding REIT Shares in REIT Shares. The amount of the dividend is one REIT
Share paid in respect of each REIT Share owned. Pursuant to Paragraph (i) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Partnership Record Date, effective immediately after the stock dividend is
declared, as follows:
     1.0 * 200/100 = 2.0
Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.
Example 2
On the Partnership Record Date, the General Partner distributes options to
purchase REIT Shares to all holders of its REIT Shares. The amount of the
distribution is one option to acquire one REIT Share in respect of each REIT
Share owned. The strike price is $4.00 a share. The Value of a REIT Share on the
Partnership Record Date is $5.00 per share. Pursuant to Paragraph (ii) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Partnership Record Date, effective immediately after the options are
distributed, as follows:
     1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111
Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in Paragraph (ii) of the definition of “Adjustment Factor”
shall apply.
Example 3
On the Partnership Record Date, the General Partner distributes assets to all
holders of its REIT Shares. The amount of the distribution is one asset with a
fair market value (as determined by the General Partner) of $1.00 in respect of
each REIT Share owned. It is also assumed that the assets do not relate to
assets received by the General Partner pursuant to a pro rata distribution by
the Partnership. The Value of a REIT Share on the Partnership Record Date is
$5.00 a share. Pursuant to Paragraph (iii) of the definition of “Adjustment
Factor,” the Adjustment Factor shall be adjusted on the Partnership Record Date,
effective immediately after the assets are distributed, as follows:
     1.0 * $5.00/($5.00 — $1.00) = 1.25
Accordingly, the Adjustment Factor after the assets are distributed is 1.25.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
NOTICE OF REDEMPTION

To:   CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, CO 80265

     The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption Common Units in CoreSite, L.P. in accordance with the terms of the
Agreement of Limited Partnership of CoreSite, L.P., dated as of September 28,
2010 as amended (the “Agreement”), and the Redemption rights referred to
therein. The undersigned Limited Partner or Assignee:
     (a) undertakes (i) to surrender such Common Units and any certificate
therefor at the closing of the Redemption and (ii) to furnish to the General
Partner, prior to the Specified Redemption Date, the documentation, instruments
and information required under Section 15.1.F of the Agreement;
     (b) directs that the certified check representing the Cash Amount, or the
REIT Shares Amount, as applicable, deliverable upon the closing of such
Redemption be delivered to the address specified below;
     (c) represents, warrants, certifies and agrees that:
     (i) the undersigned Limited Partner or Assignee is a Qualifying Party,
     (ii) the undersigned Limited Partner or Assignee has, and at the closing of
the Redemption will have, good, marketable and unencumbered title to such Common
Units, free and clear of the rights or interests of any other person or entity,
     (iii) the undersigned Limited Partner or Assignee has, and at the closing
of the Redemption will have, the full right, power and authority to tender and
surrender such Common Units as provided herein, and
     (iv) the undersigned Limited Partner or Assignee has obtained the consent
or approval of all persons and entities, if any, having the right to consent to
or approve such tender and surrender; and
     (d) acknowledges that he will continue to own such Common Units until and
unless either (1) such Common Units are acquired by the General Partner pursuant
to Section 15.1.B of the Agreement or (2) such redemption transaction closes.
     All capitalized terms used herein and not otherwise defined shall have the
same meaning ascribed to them respectively in the Agreement.

     
Dated:                     
  Name of Limited Partner or Assignee:

C-1



--------------------------------------------------------------------------------



 



     
 
     
 
   
 
   
 
  (Signature of Limited Partner or Assignee)
 
   
 
   
 
  (Street Address)
 
   
 
   
 
  (City)     (State)     (Zip Code)
 
   
 
  Signature Medallion Guaranteed by:
 
   
 
   
Issue Check Payable to:
   
 
   
 
   
Please insert social security
   
or identifying number:
   
 
   
 
   

C-2